Exhibit 10.1

EXECUTION VERSION

JOINT DEVELOPMENT AGREEMENT

BY AND AMONG

BG PRODUCTION COMPANY (PA), LLC

BG PRODUCTION COMPANY (WV), LLC

EXCO PRODUCTION COMPANY (PA), LLC

EXCO PRODUCTION COMPANY (WV), LLC

AND

EXCO RESOURCES (PA), LLC

DATED JUNE 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS; INTERPRETATION; JOINT ENTITIES

   1

Section 1.1

     Definitions    1

Section 1.2

     Interpretation    2

Section 1.3

     Entity Members and Joint Entities    2

ARTICLE 2     CERTAIN OBLIGATIONS

   2

Section 2.1

     Funding by the Company    2

Section 2.2

     Carry of Eligible Costs    3

Section 2.3

     Payment Procedure    4

Section 2.4

     Development Costs    6

Section 2.5

     Guarantees    7

ARTICLE 3    SCOPE; JDA INTERESTS AND PARTICIPATING INTERESTS; OPERATIONS

   7

Section 3.1

     Scope    7

Section 3.2

     JDA Interests and Participating Interests    7

Section 3.3

     Operating Agreements    8

Section 3.4

     Appointment and Removal of Party Operator    9

Section 3.5

     Joint Development Operator    12

Section 3.6

     Technical Services    16

Section 3.7

     Appalachian Overhead    16

ARTICLE 4    OPERATING COMMITTEE; DEVELOPMENT WORK PROGRAM; ANNUAL WORK PROGRAM
AND BUDGETS

   17

Section 4.1

     Operating Committee    17

Section 4.2

     Development Work Program    24

Section 4.3

     Initial Annual Work Plan and Budgets    25

Section 4.4

     Subsequent Annual Work Plan and Budgets    25

Section 4.5

     Statements of Estimated Expenditures    31

Section 4.6

     AFEs    31

Section 4.7

     Area-Wide Operations    32

Section 4.8

     Third Party Operators    32

Section 4.9

     Participation by the Company    32

ARTICLE 5    DEFAULT

   33

Section 5.1

     Default    33

Section 5.2

     Certain Consequences of Default    34

Section 5.3

     Right to Costs of Enforcement    37

Section 5.4

     Cumulative and Additional Remedies    37

Section 5.5

     Remedies for Failure to Pay Carried Costs    37

ARTICLE 6    TRANSFERS

   38

Section 6.1

     Maintenance of Uniform Interest; Tag-Along Right; Minimum Participating
Interest; Transfers by Defaulting Parties    38

Section 6.2

     Requirements for Transfer    40

 

i



--------------------------------------------------------------------------------

Section 6.3

   Liability of Transferor/Transferee    41

Section 6.4

   Encumbrances by Parties    42

ARTICLE 7    CONSENT TO ASSIGNMENT

   42

Section 7.1

   Certain Transfers during Initial Three Year Period    42

Section 7.2

   Other Transfers    43

Section 7.3

   Additional Consent Requirements    43

Section 7.4

   Consents for Transfer of Joint Development or Party Operatorship    43

ARTICLE 8    PREFERENTIAL RIGHT TO PURCHASE; CHANGES IN EQUITY OWNERSHIP

   44

Section 8.1

   Preferential Right to Purchase    44

Section 8.2

   Changes in Equity Ownership    47

ARTICLE 9    AREA OF MUTUAL INTEREST; CERTAIN RENTALS; JOINT ENTITIES

   49

Section 9.1

   Creation of Area of Mutual Interest    49

Section 9.2

   Area of Mutual Interest Procedures    49

Section 9.3

   Payment of Certain Rentals    54

ARTICLE 10    TAXES

   55

Section 10.1

   Tax Partnership    55

Section 10.2

   Tax Information    56

Section 10.3

   Responsibility for Taxes    56

ARTICLE 11    TERM

   56

ARTICLE 12    RELATIONSHIP OF THE PARTIES

   57

ARTICLE 13    GOVERNING LAW; DISPUTE RESOLUTION; EXPERT PROCEEDINGS

   57

Section 13.1

   Governing Law    57

Section 13.2

   Dispute Resolution    57

Section 13.3

   Expert Proceedings    59

ARTICLE 14    MISCELLANEOUS

   60

Section 14.1

   Counterparts    60

Section 14.2

   Notices    60

Section 14.3

   Expenses    62

Section 14.4

   Waivers; Rights Cumulative    62

Section 14.5

   Entire Agreement; Conflicts    62

Section 14.6

   Amendment    63

Section 14.7

   Parties in Interest    63

Section 14.8

   Successors and Permitted Assigns    63

Section 14.9

   Confidentiality    63

Section 14.10

   Publicity    64

Section 14.11

   Preparation of Agreement    65

Section 14.12

   Conduct of the Parties; Business Principles    65

Section 14.13

   Severability    65

Section 14.14

   Non-Compensatory Damages    66

Section 14.15

   Excluded Assets    66

 

ii



--------------------------------------------------------------------------------

APPENDICES AND EXHIBITS Appendix I    Definitions Exhibit “A”    Form of BG JDA
Guaranty Exhibit “B”    Form of Joint Development Operating Agreement Exhibit
“C”    [Intentionally Omitted] Exhibit “D”    Development Work Program Exhibit
“E”    Calendar Year 2010 Annual Work Program and Budget Exhibit “F”    Form of
Assumption Agreement Exhibit “G”    Tax Partnership Agreement Exhibit “H”   
Form of EXCO JDA Guaranty Exhibit “I”    Form of Joint Entity Ratification
Exhibit “J”    Form of Power of Attorney for Acquisitions

 

iii



--------------------------------------------------------------------------------

JOINT DEVELOPMENT AGREEMENT

THIS JOINT DEVELOPMENT AGREEMENT is signed this 1st day of June, 2010 (the
“Closing Date”) by and among BG Production Company (PA), LLC, a limited
liability company organized and existing under the Laws of Delaware (“BGPA”), BG
Production Company (WV), LLC, a limited liability company organized and existing
under the Laws of Delaware (“BGWV” and, together with BGPA and any other
Affiliate of BGPA that becomes a Party to this Agreement, “BG”), EXCO Production
Company (PA), LLC, a limited liability company organized and existing under the
Laws of Delaware (“EXCOPA”), EXCO Production Company (WV), LLC, a limited
liability company organized and existing under the Laws of Delaware (“EXCOWV”
and, together with EXCOPA and any other Affiliate of EXCOPA that becomes a Party
to this Agreement, “EXCO”), and EXCO Resources (PA), LLC, a limited liability
company organized and existing under the Laws of Delaware (the “Company”). BG,
EXCO and the Company shall sometimes be referred to herein together as the
“Parties”, and individually as a “Party”. BG and EXCO shall sometimes be
referred to herein together in their capacities as working interest owners in
the Development Assets and owners (directly or through an Affiliate) of the
Membership Interests of the Joint Entities as the “Development Parties”, and
each individual grouping of Affiliates (BG or EXCO) as a “Development Party”.

RECITALS

WHEREAS, on the Closing Date, BG US Production Company, LLC, a limited liability
company organized and existing under the Laws (as hereinafter defined) of
Delaware (“BG Parent”), and EXCO Holding (PA), Inc., a corporation organized and
existing under the Laws of Delaware (“EXCO Parent”), consummated certain
transactions contemplated in the Transfer Agreement (as hereinafter defined),
which transactions included the transfer to BG Parent by EXCO Parent of all of
the outstanding membership interests of BGPA and BGWV and the purchase by BG
Parent and sale by EXCO Parent of fifty percent (50%) of the outstanding
membership interests of the Company; and

WHEREAS, the Development Parties desire to develop the Subject Oil and Gas
Assets (as hereinafter defined) located in the Appalachian Area (as hereinafter
defined) in a coordinated manner using the Company as operator; and

WHEREAS, the Parties now desire to set forth their respective rights and
obligations with respect to all such arrangements.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN CONTAINED, THE
PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE 1

DEFINITIONS; INTERPRETATION; JOINT ENTITIES

Section 1.1 Definitions. In addition to the terms defined in the introductory
paragraph and the Recitals of this Agreement, for purposes hereof, the
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in Appendix I.

 

1



--------------------------------------------------------------------------------

Section 1.2 Interpretation. All references in this Agreement to Exhibits,
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections and other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or other subdivision unless
expressly so limited. The words “this Article,” “this Section,” and “this
subsection,” and words of similar import, refer only to Article, Section or
subsection hereof in which such words occur. The word “including” (in its
various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed references to United States dollars. Each accounting
term not defined herein will have the meaning given to it under GAAP as
interpreted as of the date of this Agreement. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. Appendices and Exhibits referred to herein are attached to
and by this reference incorporated herein for all purposes. References to any
Law or agreement shall mean such Law or agreement as it may be amended from time
to time. Each set of Development Parties that are Affiliates shall be considered
a single Development Party for purposes of this Agreement except as otherwise
expressly provided.

Section 1.3 Entity Members and Joint Entities. In the event that the Development
Parties or their Affiliates acquire or have acquired a Joint Entity (other than
the Company) by operation of Section 9.2 or otherwise, such Joint Entity, while
not a party to this Agreement, and the Entity Members thereof (even if not a
party to this Agreement), shall be bound hereby and have rights hereunder (to
the extent provided herein), and, on the date that the Development Parties close
their acquisition of such Joint Entity, each Development Party shall cause
(a) its affiliated Entity Members of such Joint Entity to, and to cause such
Joint Entity to, execute a ratification of this Agreement in a form
substantially similar to Exhibit “I” attached hereto and (b) its affiliated
Entity Members of such Joint Entity to cause such Joint Entity to execute a
power of attorney substantially in the form of Exhibit “J” attached hereto. In
the event that this Agreement is amended in accordance with Section 14.6, all
then-existing Joint Entities (other than the Company), while not parties to this
Agreement, and the Entity Members thereof (even if not a party to this
Agreement), shall be bound by this Agreement as so amended without further
action by any such Person.

ARTICLE 2

CERTAIN OBLIGATIONS

Section 2.1 Funding by the Company. The Development Parties shall cause their
respective affiliated Entity Members of the Company to pay (according to such
Entity Members’ respective Percentage Interests in the Company) Capital
Contributions to the Company with respect to the Company’s share of the
Development Costs for those Development Operations in which the Company is a
Participating Party. All such payments shall be made in the same manner and at
the same time as each Development Party and Entity Member pays its share of
billings and requests for advances or Capital Contributions, as applicable,
pursuant to Section 2.3.

 

2



--------------------------------------------------------------------------------

Should a Development Party fail to cause its affiliated Entity Member(s) of the
Company to pay any such amount when due, such Development Party shall be in
default under the terms of Article 5, and each other Development Party shall be
obligated to pay its share of such amount as required by Section 5.2(e).

Section 2.2 Carry of Eligible Costs.

 

  (a) From and after the Closing Date and until the Carry Termination Event, and
notwithstanding the terms of any Applicable Operating Agreement to the contrary,
(i) BG shall pay seventy-five and three hundred seventy-seven thousandths
percent (75.377%) of EXCO’s or any EXCO Member’s share under each Applicable
Operating Agreement of all Eligible Costs incurred in accordance with an
approved Annual Work Program and Budget or pursuant to a Sole Risk Development
Operation undertaken by EXCO or a Farmout Sole Risk Entity Operation undertaken
by an EXCO Member or EXCO and (ii) with respect to each Joint Entity other than
the Company, BG shall cause the BG Members to pay, without duplication of clause
(i), seventy-five and three hundred seventy-seven thousandths percent
(75.377%) of each EXCO Member’s Percentage Interest share of all Capital
Contributions under the applicable Joint Entity Agreement with respect to such
Joint Entity’s share under each Applicable Operating Agreement of Eligible Costs
incurred (A) in accordance with an approved Annual Work Program and Budget or
(B) pursuant to a Sole Risk Entity Operation undertaken by such Joint Entity on
behalf of any EXCO Member (all such Eligible Costs that BG is obligated to pay
or cause the BG Members to pay pursuant to this Section 2.2, “Carried Costs”).
As used herein, “Carry Termination Event” means the time at which the aggregate
amount of Carried Costs paid by BG and the BG Members equals the Carried Costs
Obligation. Joint Development Operator shall maintain an accurate record of the
Carried Costs paid by BG and the BG Members from time to time, and shall provide
each Development Party with a monthly statement showing the Calendar Month and
inception to date payments by BG and the BG Members.

 

  (b)

Until the Carry Termination Event, BG shall pay, and shall cause the BG Members
to pay, all Carried Costs in the same manner and at the same time as each
Development Party and Entity Member pays its share of billings or requests for
advances or Capital Contributions pursuant to Section 2.3. BG may make any such
payments on behalf of the BG Members as provided in Section 2.3(a). BG and each
such BG Member shall be entitled to exercise (or, in the case of a Sole Risk
Development Operation undertaken by EXCO, a Farmout Sole Risk Entity Operation
undertaken by an EXCO Member or EXCO or a Sole Risk Entity Operation undertaken
by any Joint Entity on behalf of any EXCO Member, cause EXCO or the EXCO Member
to exercise on its behalf) all rights available to the parties under the
Applicable Operating Agreements or applicable Joint Entity Agreements to contest
charges and audit the accounts of the operator thereunder with respect to such
payments. Any reimbursements for any Carried Costs paid by BG or any BG Members
shall be paid by EXCO, the applicable EXCO Member, the applicable Joint Entity
or the applicable reimbursing party to BG or

 

3



--------------------------------------------------------------------------------

  such BG Member, as directed by BG, promptly after the determination thereof
(and, to the extent reimbursable by a Person other than EXCO, an EXCO Member or
a Joint Entity and paid to EXCO, such EXCO Member or such a Joint Entity, after
receipt by EXCO, such EXCO Member or such Joint Entity of such amounts),
provided that any amounts so reimbursed to BG or such BG Member shall be
deducted from the calculation of the Carried Costs paid by BG and the BG Members
for purposes of this Agreement, including the determination of the Carry
Termination Event. In the event EXCO, an EXCO Member or a Joint Entity receives
a credit in respect of Carried Costs paid by BG or any BG Member, at the request
of BG, EXCO, such EXCO Member or such Joint Entity shall request that such
credit be paid directly to BG or such BG Member, as directed by BG (and any such
credit actually paid to BG or such BG Member shall be deducted from the
calculation of Carried Costs paid by BG and the BG Members pursuant to this
Agreement).

Section 2.3 Payment Procedure.

 

  (a) Each Development Party has initially paid, or has caused its affiliated
Entity Members to pay, to Joint Development Operator the following sums with
respect to Development Operations by wire transfer to the Joint Operations
Account:

 

BG

   $ 54,020,000.00

EXCO

   $ 32,780,000.00

The Parties agree that the amounts deposited by the Development Parties and
their respective affiliated Entity Members into the Joint Operations Account
pursuant to this Section represent the BG Deposit and the EXCO Deposit for the
three Calendar Months following the Closing Date, each as calculated on the
Closing Date, plus the amount necessary to cover each Development Party’s and
its affiliated Entity Members’ shares of Permitted Expenses for the remainder of
the Calendar Month in which the Closing Date falls. On the first Business Day of
each Calendar Month following the Closing Date, each Development Party shall,
and shall cause each of its affiliated Entity Members to, deposit by wire
transfer directly into the Joint Operations Account such Development Party’s and
its affiliated Entity Members’ Additional Deposit as set forth in the Monthly
Statement provided by Joint Development Operator pursuant to Section 2.3(f). Any
Development Party may make such payments on behalf of its Affiliated Entity
Members provided that the amounts to be credited to each Entity Member are
designated at the time payment is made.

 

  (b) Except with respect to amounts deposited by any Entity Member for
expenditures attributable to Farmout Sole Risk Entity Operations performed by
such Entity Member, all amounts deposited into the Joint Operations Account by
an Entity Member shall be deemed to be Capital Contributions of such Entity
Member to its Joint Entity under the applicable Joint Entity Agreement. Each
Joint Entity shall be deemed to have deposited into the Joint Operations
Account, simultaneously with receipt from the applicable Entity Member, the
deemed Capital Contributions of each of its Entity Members as payment for its
share of Development Costs.

 

4



--------------------------------------------------------------------------------

  (c) All money on deposit in the Joint Operations Account shall be held for the
benefit of the Development Parties and the Joint Entities (and, if applicable,
each Entity Member participating in a Farmout Sole Risk Entity Operation), with
each Development Party and Joint Entity (and, if applicable, Entity Member, with
respect to funds deposited in connection with a Farmout Sole Risk Entity
Operation) deemed to have a share of such funds equal to the share of funds
deposited by it or deemed deposited by it (including, in the case of EXCO or any
EXCO Member, Carried Costs paid on its behalf by BG or any BG Member, other than
those contributed as Capital Contributions to Joint Entities) into the Joint
Operations Account less funds expended for its account for Development Costs,
plus its share of interest earned on the balance from time to time in the Joint
Operations Account. When amounts are withdrawn from the Joint Operations
Account, they shall be debited to each Development Party or Joint Entity (or, if
applicable, an Entity Member in connection with a Farmout Sole Risk Entity
Operation) based upon its share of the Permitted Expenses or other amounts to be
satisfied by the withdrawal. The Joint Development Operator may commingle other
funds held by it, including Third Party Expense Funds, and the earnings thereon,
in the Joint Operations Account.

 

  (d) The Joint Development Operator shall use amounts held in the Joint
Operations Account for the benefit of each Development Party or Joint Entity
(or, if applicable, an Entity Member in connection with a Farmout Sole Risk
Entity Operation) as follows:

 

  (i) As necessary to pay any Permitted Expenses for the then-current Calendar
Month attributable to such Development Party or Joint Entity (or, if applicable,
an Entity Member in connection with a Farmout Sole Risk Entity Operation).

 

  (ii) Upon termination of this Agreement, any Development Party or Joint Entity
(or, if applicable, an Entity Member in connection with a Farmout Sole Risk
Entity Operation) shall be entitled to request the release of all remaining
funds held for its benefit in the Joint Operations Account. Each Development
Party and Joint Entity (or, if applicable, an Entity Member in connection with a
Farmout Sole Risk Entity Operation) shall be entitled to that portion of the
remaining funds in the Joint Operations Account it deposited or was deemed to
have deposited, as applicable and as determined pursuant to Section 2.3(c). All
distributions of funds shall be made to the banks and accounts designated by
such Development Party, Joint Entity or Entity Member, as applicable.

 

5



--------------------------------------------------------------------------------

Any Development Party, Joint Entity or Entity Member, as applicable, providing
an instruction for release of funds pursuant to Section 2.3(d)(ii) shall provide
a copy to each other Development Party and each Joint Entity simultaneously with
providing such instruction to the Joint Development Operator, along with
detailed, itemized information showing how the amounts requested in the
applicable instruction were calculated.

 

  (e) Each Participating Party shall have the right to audit the Joint
Development Operator’s and its Affiliates’ accounts with respect to Development
Operations in which such Participating Party participates or is a non-consenting
party on the same basis as is provided in Exhibit C to the Joint Development
Operating Agreement. For the avoidance of doubt, this audit right shall extend
to accounts maintained by the Joint Development Operator and its Affiliates with
respect to the Joint Operations Account and other accounts maintained by the
Joint Development Operator and its Affiliates with respect to Development
Operations.

 

  (f) At least five (5) days prior to the end of each Calendar Month, Joint
Development Operator shall reconcile (i) the Permitted Expenses paid by the
Joint Development Operator since the date of the proceeding Monthly Statement
against (ii) (A) any funds drawn from the Joint Operations Account on behalf of
the Development Parties and/or the Joint Entities (and/or, if applicable, Entity
Member in connection with a Farmout Sole Risk Entity Operation) during such
period and (B) any joint interest billings, cash calls and other invoices sent
to the Development Parties and the Joint Entities (and/or, if applicable, Entity
Member in connection with a Farmout Sole Risk Entity Operation) with respect to
such period and deliver to each Development Party and Joint Entity a statement
setting forth such reconciliations (the “Monthly Statement”). Each Monthly
Statement shall also include (1) a calculation of the Additional Deposit each
Development Party and its affiliated Entity Members are required to deposit into
the Joint Operations Account on the first day of the upcoming Calendar Month
(after taking into account the reconciliation set forth above) and (2) a
calculation of the Permitted Expenses for which each Development Party and/or
Joint Entity (and/or, if applicable, Entity Member in connection with a Farmout
Sole Risk Entity Operation) is expected to be responsible for during the
upcoming Calendar Month, which calculation shall be based upon the Development
Work Program and applicable Annual Work Program and Budget, previously issued
AFEs, and the actual cash calls or statements issued pursuant to the Applicable
Operating Agreements.

Section 2.4 Development Costs. Except as set forth in Section 2.2, each
(a) Development Party shall (i) bear and pay its proportionate share of all
Development Costs incurred from and after the Closing Date in accordance with,
and subject to, the terms and conditions of this Agreement and the Applicable
Operating Agreements, (ii) cause each of its affiliated Entity Members to bear
and pay its proportionate share of all Capital Contributions to each Joint
Entity with respect to Development Costs incurred by such Joint Entity from and
after the Closing Date in accordance with, and subject to, the terms and
conditions of this Agreement and the applicable Joint Entity Agreements, and
(iii) cause each of its Entity Members participating in a Farmout Sole Risk
Entity Operations to bear

 

6



--------------------------------------------------------------------------------

and pay such Entity Member’s proportionate share of all Development Costs with
respect to Farmout Sole Risk Entity Operations incurred from and after the
Closing Date in accordance with, and subject to, the terms and conditions of
this Agreement and the Applicable Operating Agreements, and (b) Joint Entity
shall bear and pay its proportionate share of all Development Costs incurred
from and after the Closing Date in accordance with, and subject to, the terms
and conditions of this Agreement and the Applicable Operating Agreements.

Section 2.5 Guarantees. Simultaneously with the execution and delivery of this
Agreement, (a) BG Guarantor has executed and delivered the BG JDA Guaranty and
(b) EXCO Guarantor has executed and delivered the EXCO JDA Guaranty.

ARTICLE 3

SCOPE; JDA INTERESTS AND PARTICIPATING INTERESTS; OPERATIONS

Section 3.1 Scope. This Agreement shall govern the respective rights and
obligations of the Development Parties with respect to the funding, development
and operation of the Subject Oil and Gas Assets. This Agreement does not govern:
(a) the funding, development or operation of any equipment, fixtures or other
assets located downstream of the outlet flange of the relevant custody transfer
meter (or, in the case of Hydrocarbon liquids, downstream of the outlet flange
in the tanks) located on or in the vicinity of the Leases in the Subject Oil and
Gas Assets; or (b) the marketing or sale of oil and gas products from the
Subject Oil and Gas Assets, all of which are outside the scope of this
Agreement.

Section 3.2 JDA Interests and Participating Interests.

 

  (a) As of the Closing Date, the JDA Interests of the Development Parties are
as follows:

 

Party

   JDA Interest
(%)

BG

   50.000

EXCO

   50.000

 

  (b) As of the Closing Date, the Participating Interests of the Development
Parties and the Company are as follows:

 

Party

   Participating
Interest (%)

BG

   49.7500

EXCO

   49.7500

Company

   00.5000

 

7



--------------------------------------------------------------------------------

  (c) If a Development Party Transfers all or any undivided percentage of its
Joint Development Interest pursuant to the provisions of this Agreement, the JDA
Interests and the Participating Interests of the Development Parties shall be,
if necessary, revised accordingly.

Section 3.3 Operating Agreements.

 

  (a) All Leases in the Appalachian Area: (i) in which only the Development
Parties and/or Joint Entities hold interests as of the Closing Date and which
are not subject to a Third Party Operating Agreement; (ii) in which the
Development Parties and/or a Joint Entity hereafter acquires interests, in which
no third party holds a working interest and which are not subject to a Third
Party Operating Agreement at the time of such acquisition; or (iii) in which a
Joint Entity that is hereafter acquired by the Development Parties holds
interests as of the date that the applicable Joint Entity is acquired, in which
no third party holds a working interest and which are not subject to a Third
Party Operating Agreement upon such date, shall be deemed to be subject to and
governed by an operating agreement in the form attached hereto as Exhibit “B”,
subject to any modifications required by Section 3.4(g) (each a “Joint
Development Operating Agreement”).

 

  (b) In addition, the Parties agree to use all commercially reasonable efforts
to have the form attached hereto as Exhibit “B” adopted as the operative
operating agreement by all working interest owners for any Leases in the
Appalachian Area in which (i) the Development Parties and/or a Joint Entity, and
(ii) other Persons hold working interests, but which are not presently subject
to a Third Party Operating Agreement.

 

  (c) A separate Joint Development Operating Agreement shall be deemed to cover
each drilling and production unit now or hereafter designated by the Joint
Development Operator or a Party Operator, or by order or rule of a Governmental
Authority having jurisdiction in the Appalachian Area for which the Development
Parties and/or a Joint Entity (and/or, if applicable, an Entity Member in
connection with a Farmout Sole Risk Entity Operation) holds the entirety of the
working interest for such unit, provided that in the event any Person that is
not a Development Party or a Joint Entity (and/or, if applicable, an Entity
Member in connection with a Farmout Sole Risk Entity Operation) is to acquire a
working interest in any such unit or this Agreement terminates, the Development
Parties and/or Joint Entity (and/or Entity Member in connection with a Farmout
Sole Risk Entity Operation), as applicable, holding a working interest in such
unit, and Party Operator shall execute a Joint Development Operating Agreement
for such unit (or, in the case of termination of this Agreement, all such units)
prior to such acquisition or termination.

 

8



--------------------------------------------------------------------------------

  (d) There shall be no retroactive adjustment of expenses incurred or revenues
received with respect to any separate Joint Development Operating Agreement
which is deemed to come into existence as a consequence of the designation of a
new unit.

 

  (e) Each Joint Development Operating Agreement in which no third party
participates and, as between the Parties only, each Joint Development Operating
Agreement in which a third party participates, and each Third Party Operating
Agreement, shall be subject to the provisions of Exhibit “G” hereto unless and
until the applicability of such provisions to the Subject Oil and Gas Assets
covered by such operating agreement terminates in accordance with the terms of
Exhibit “G” or unless, pursuant to Section A.5 of the terms of Exhibit “G,” the
Development Parties agree to the contrary with respect to a Joint Entity.

Section 3.4 Appointment and Removal of Party Operator.

 

  (a) Subject to Section 3.4(g), the Company is hereby designated and agrees to
serve as the initial operator under each Joint Development Operating Agreement
and to operate the Subject Oil and Gas Assets covered by such Joint Development
Operating Agreement in accordance with the terms and conditions thereof, subject
(in each case) to the terms of this Agreement. To the extent the Company serves
as operator under any Third Party Operating Agreement, the Company is hereby
retained as and agrees to serve as operator under such Third Party Operating
Agreement and to operate the Subject Oil and Gas Assets covered by such Third
Party Operating Agreement in accordance with the terms and conditions thereof,
subject (in each case) to the terms of this Agreement. The designations set
forth in this Section 3.4(a) are personal to the Company, as a consequence of
the specific skills it holds with respect to shale operations, and operations in
the Marcellus shale in particular. For the avoidance of doubt, a Party Operator
shall conduct each Sole Risk Development Operation and Sole Risk Entity
Operation conducted pursuant to a Joint Development Operating Agreement for
which it is operator on behalf of all of the parties participating in such
operation, unless otherwise agreed by such participating parties in accordance
with the terms of such Joint Development Operating Agreement, and provided that
in the event of a Sole Risk Entity Operation that is undertaken by any Joint
Entity on behalf of any Entity Member or Entity Members under
Section 4.1(i)(ii), the Entity Member or Entity Members causing the Joint Entity
to conduct such operation shall make such determination on behalf of the Joint
Entity. In the event an operator other than the Joint Development Operator is
chosen for a Sole Risk Development Operation or Sole Risk Entity Operation, or
the Joint Development Operator is removed as Party Operator under any Applicable
Operating Agreement pursuant to this Section 3.4, the payment procedures in
Section 2.3 shall not apply with respect to such Sole Risk Development Operation
or Sole Risk Entity Operation or operations under such Applicable Operating
Agreement, and the Participating Parties shall instead pay the applicable
Development Costs (and, if applicable, Carried Costs) directly to such operator,
in accordance with the terms of the Applicable Operating Agreement.

 

9



--------------------------------------------------------------------------------

  (b) In addition to any provisions of a Joint Development Operating Agreement
regarding the removal of the operator, a Party Operator may be removed as
operator under any Joint Development Operating Agreement, or if any Person that
is not a Development Party or a Joint Entity (or, if applicable, an Entity
Member in connection with a Farmout Sole Risk Entity Operation) is party to such
Joint Development Operating Agreement, then a Party Operator may be required to
resign as operator under such Joint Development Operating Agreement by the
affirmative vote of the Development Parties, the Joint Entities and the Entity
Members that are parties to such Joint Development Operating Agreement, other
than such Party Operator and its Affiliates, holding a majority of the working
interest held by such parties under the Joint Development Operating Agreement,
for good cause, provided that in the case of removal or a required resignation
for good cause, such vote shall not be deemed effective until a written notice
has been delivered to such Party Operator by another Development Party, Joint
Entity or Entity Member that is a party to such Joint Development Operating
Agreement detailing the alleged default and such Party Operator has failed to
cure the default within thirty (30) days from its receipt of the notice or, if
the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice.

For purposes hereof, “good cause” shall mean not only gross negligence and
willful misconduct, but also a material failure or inability of a Party Operator
to perform its obligations under the relevant Joint Development Operating
Agreement. As used herein, “gross negligence” and “willful misconduct” shall
include material unlawful acts committed by an operator of which such operator
had actual knowledge at the time in question. Notwithstanding anything to the
contrary herein, if there is a dispute as to whether a condition resulting in
good cause to remove a Party Operator has occurred, or whether such condition
has been cured, such Party Operator shall continue to serve and discharge its
duties in such capacity until the dispute has been resolved in accordance with
Section 13.2.

Where a Joint Entity (other than the Joint Development Operator) is party to the
Joint Development Operating Agreement, the Entity Member or Entity Members other
than the Party Operator and Affiliates of the Party Operator shall make the
determination as to whether a notice is delivered by the Joint Entity, and as to
the vote of the Joint Entity, under this Section 3.4(b).

 

  (c) Upon the occurrence of a Material Event with respect to a Party Operator,
it shall be deemed to have resigned as operator under each Joint Development
Operating Agreement for which it serves as operator, or if any Person that is
not a Development Party or a Joint Entity (or, if applicable, an Entity Member
in connection with a Farmout Sole Risk Entity Operation) is party to such Joint
Development Operating Agreement, then a Party Operator shall be required to
resign as operator under such Joint Development Operating Agreement, without any
action by the other Parties, except the selection of a successor pursuant to the
terms and conditions of the relevant Joint Development Operating Agreement.

 

10



--------------------------------------------------------------------------------

  (d) Following any resignation or removal of the Company as operator under any
Applicable Operating Agreement, if any other Joint Entity holds working
interests in the affected Leases, the Development Parties, any Joint Entities
and any Entity Members that are party to the Applicable Operating Agreement
shall vote for such other Joint Entity to serve as the successor operator under
such Applicable Operating Agreement. If no other Joint Entity holds working
interests in the affected Leases, and the Participating Parties are able to
cause the Company to transfer its working interest in the affected Leases to
another Joint Entity without loss of rights and to thereafter appoint the other
Joint Entity as successor operator under the Applicable Operating Agreement,
they shall do so, and the Company shall cooperate in such transfer. In the event
the Participating Parties are unable to effectuate such transfer and appointment
pursuant to the preceding sentence, the Participating Parties will mutually
agree upon a successor Party Operator for such Applicable Operating Agreement
and the standards of operation applicable thereto.

 

  (e) Any successor Party Operator must agree to adhere to the standards,
principles, plan and management system, as amended from time to time, adopted by
the Company pursuant to Section 2.13 of the Joint Entity Agreement for the
Company, and shall also perform the obligations and be subject to the
requirements set forth in Sections 2.15, 2.16, and 2.17 and Article 3 of the
Joint Entity Agreement for the Company as of the date the Company ceases to be
Party Operator, as if such obligations and requirements were set forth herein
and specifically referenced such successor Party Operator, in each case to the
extent relevant to duties performed by the Party Operator and subject to any
modifications thereafter approved by the Operating Committee. In addition, if
the Company ceases to be Party Operator, the terms of Section 2.18 of the Joint
Entity Agreement for the Company shall be deemed to be incorporated herein by
reference and shall apply as if the references to “Members” were references to
“Development Parties”, the references to “Management Board” were references to
“Operating Committee”, the references to the “Company” were references to the
“Party Operator” and references to the Company participating were references to
all Development Parties participating.

 

  (f) Each Party Operator shall conduct all operations in accordance with and
subject to the terms of Article 4, Section 3.3 and this Section 3.4, in addition
to any terms set forth in the relevant Applicable Operating Agreements.

 

  (g)

In the event that the Joint Entity or Joint Entities other than the Company
would be the only parties to a Joint Development Operating Agreement, such Joint
Entity or Joint Entities shall appoint the Company as the operator with respect
to such Joint Development Operating Agreement; provided that any such Joint
Development Operating Agreement shall be modified to permit the operator
thereunder to not own any interests in the contract area covered thereby and
such other modifications as reasonably necessary from the form set forth in
Exhibit “B” hereto to account for the fact that the Company will not own any
interests in such contract area and any other applicable difference, such
modifications to be

 

11



--------------------------------------------------------------------------------

  agreed to by the Operating Committee working in good faith. In the event that
(i) one or more Joint Entities other than the Company are parties to a Third
Party Operating Agreement or a Joint Development Operating Agreement to which a
third party is a party, (ii) the Company is not a party to such Third Party
Operating Agreement or Joint Development Operating Agreement, and (iii) a Joint
Entity other than the Company is the operator of such Third Party Operating
Agreement or Joint Development Operating Agreement at the time that such Joint
Entity is acquired or subsequently becomes operator under such agreement, then
such Joint Entity shall remain operator and, if permitted under the terms of the
Applicable Operating Agreement, shall delegate operational responsibility to the
Company as a Contract Operator through a contract operating agreement in a form
to be approved by the Operating Committee working in good faith (a “Contract
Operating Agreement”).

 

  (h) In the event an Entity Member undertakes a Farmout Sole Risk Entity
Operation, and the applicable Joint Entity has been operating the relevant Oil
and Gas Assets, then unless the Entity Member exercises its rights to replace
the Party Operator for such Sole Risk Entity Operations pursuant to
Section 3.4(a), the Entity Member, if permitted under the terms of the
Applicable Operating Agreement, shall vote to cause the Joint Entity to remain
the operator of the relevant Oil and Gas Assets following the farmout, or, if
that is not possible, if permitted under the terms of the Applicable Operating
Agreement, such Entity Member shall seek to become operator for such Farmout
Sole Risk Entity Operation and delegate operational responsibility to the
Company as a Contract Operator under a Contract Operating Agreement.

Section 3.5 Joint Development Operator.

 

  (a) The Company is hereby designated and agrees to serve as the initial Joint
Development Operator in accordance with the terms and conditions of this
Agreement. The designation set forth in this Section 3.5(a) is personal to the
Company, as a consequence of the specific skills it holds with respect to shale
operations, and operations in the Marcellus shale in particular.

 

  (b) Joint Development Operator may resign at any time by giving at least
ninety (90) days’ prior written notice to the other Development Parties.

 

  (c) Joint Development Operator may be removed by the affirmative vote of the
Development Parties, other than Joint Development Operator and its Affiliates,
holding a majority of the JDA Interests held by such Development Parties, for
good cause, provided that in the case of removal for good cause, such vote shall
not be deemed effective until a written notice has been delivered to Joint
Development Operator by another Party detailing the alleged default and Joint
Development Operator has failed to cure the default within thirty (30) days from
its receipt of the notice or, if the default concerns an operation then being
conducted, within forty-eight (48) hours of its receipt of the notice.

 

12



--------------------------------------------------------------------------------

For purposes hereof, “good cause” shall mean not only gross negligence or
willful misconduct but also a material failure or inability to perform its
obligations under this Agreement. Notwithstanding anything to the contrary
herein, if there is a dispute as to whether a condition resulting in good cause
to remove Joint Development Operator has occurred, or whether such condition has
been cured, Joint Development Operator shall continue to serve and discharge its
duties in such capacity until the dispute has been resolved in accordance with
Section 13.2.

 

  (d) Upon the occurrence of a Material Event with respect to Joint Development
Operator, it shall be deemed to have resigned without any action by the other
Parties, except the selection of a successor pursuant to Section 3.5(e). If a
petition for relief under the federal bankruptcy laws is filed by or against
Joint Development Operator, and the removal of Joint Development Operator is
prevented by the terms of the Bankruptcy Code or actions of the federal
bankruptcy court, then, to the extent allowed by Law, the Operating Committee
shall serve as Joint Development Operator until Joint Development Operator has
elected to reject or assume this Agreement pursuant to the Bankruptcy Code, and
an election to reject this Agreement by Joint Development Operator as a debtor
in possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Joint Development Operator without any action by the other Parties, except the
selection of a successor.

 

  (e) Following any resignation or removal of the Company as Joint Development
Operator, the Development Parties shall seek to appoint another Joint Entity to
become successor Joint Development Operator. Should the Development Parties fail
to appoint another Joint Entity, a successor Joint Development Operator shall be
selected by the Development Parties by the affirmative vote of Development
Parties holding collectively at least seventy-five percent (75%) of the JDA
Interests held by Development Parties and eligible to vote. If Joint Development
Operator has been removed for cause or is deemed to have resigned or votes only
to succeed itself, it and its Affiliates shall not be entitled to vote for the
successor Joint Development Operator (but any non-Affiliate transferee of all or
any part of the Joint Development Operator’s JDA Interest shall be entitled to
vote for the successor Joint Development Operator). The Joint Development
Operator’s resignation or removal shall not become effective until 7:00 o’clock
am on the first day of the Calendar Month following the expiration of ninety
(90) days after the giving of notice of resignation by the Joint Development
Operator, the deemed resignation of the Joint Development Operator or action by
the non-operators to remove Joint Development Operator, unless a successor Joint
Development Operator has been selected and assumes the duties of Joint
Development Operator at an earlier date.

 

  (f)

Any successor Joint Development Operator must agree to adhere to the standards,
principles, plan and management system, as amended from time to time, adopted by
the Company pursuant to Section 2.13 of the Joint Entity Agreement for the
Company, and shall also perform the obligations and be subject to the

 

13



--------------------------------------------------------------------------------

  requirements set forth in Sections 2.15, 2.16, 2.17 and Article 3 of the Joint
Entity Agreement for the Company as of the date the Company ceases to be Joint
Development Operator, as if such obligations and requirements were set forth
herein and specifically referenced such successor Joint Operator, in each case
to the extent relevant to duties performed by the Joint Development Operator and
subject to any modifications thereafter approved by the Operating Committee. In
addition, if the Company ceases to be Joint Development Operator, the terms of
Section 2.18 of the Joint Entity Agreement for the Company shall be deemed to be
incorporated herein by reference and shall apply to the extent relevant to the
Joint Development Operator rather than a Party Operator as if the references to
“Members” were references to “Development Parties”, the references to
“Management Board” were references to “Operating Committee”, the references to
the “Company” were references to the “Joint Development Operator” and references
to the Company participating were references to all Development Parties
participating.

 

  (g) Subject to the terms and conditions of this Agreement, in addition to
those certain other duties and responsibilities expressly set forth herein,
Joint Development Operator shall:

 

  (i) notwithstanding the terms of any Applicable Operating Agreement to the
contrary, at the option of any Development Party or Joint Entity (or, if
applicable, Entity Member in connection with a Farmout Sole Risk Entity
Operation), pay such party’s share of: (A) rentals, shut-in well payments and
minimum royalties required to be paid to lessees under the Leases included in
the applicable Subject Oil and Gas Assets or Excluded Interests; (B) royalties,
overriding royalties and other burdens required to be paid to lessees and
holders of overriding royalties and other burdens on the Leases included in the
applicable Subject Oil and Gas Assets or Excluded Interests; and (C) severance
and other production taxes attributable to the Subject Oil and Gas Assets or
Excluded Interests; provided that each applicable Development Party shall pay or
advance (and, as applicable, cause its affiliated Entity Members to pay or
advance) such amounts in accordance with Section 2.3;

 

  (ii) at the option of any Development Party or Joint Entity (or, if
applicable, Entity Member in connection with a Farmout Sole Risk Entity
Operation), pay such Development Party’s, Joint Entity’s or Entity Member’s, as
applicable, share of joint interest billings and cash calls (including, in the
case of BG, any BG Member and any Joint Entity, Carried Costs) from third party
operators relating to wells in the Appalachian Area not operated by a Party
Operator; provided that each applicable Development Party shall pay or advance
(and, as applicable, cause its affiliated Entity Members to pay or advance) such
amounts in accordance with Section 2.3;

 

14



--------------------------------------------------------------------------------

  (iii) notwithstanding the terms of any Applicable Operating Agreement to the
contrary, at the option of any Development Party or Joint Entity (or, if
applicable, Entity Member in connection with a Farmout Sole Risk Entity
Operation), at such Development Party’s, Joint Entity’s or Entity Member’s, as
applicable, expense, secure any title curative matters and pooling amendments or
agreements required of such Development Party, Joint Entity or Entity Member, as
applicable, under the Applicable Operating Agreement in connection with Leases
or other rights to oil and gas included in the applicable Subject Oil and Gas
Assets or Excluded Interests; provided that each applicable Development Party
shall pay or advance (and, as applicable, cause its affiliated Entity Members to
pay or advance) such amounts in accordance with Section 2.3; and

 

  (iv) prepare and provide on a monthly basis for each Development Party or
Joint Entity the following financial and operating data, reports and notices
listed below; prepared using the accrual basis of accounting and relating to
such Development Party’s or Joint Entity’s interests in Development Operations
and Subject Oil and Gas Assets (excluding Excluded Interests and any operations
related thereto):

 

  (A) revenues from oil and natural gas sales;

 

  (B) Operating Expenses;

 

  (C) Company Overhead and Technical Services Costs;

 

  (D) Development Costs, with separate breakout for Acquisition costs;

 

  (E) sufficient management operating information to support the items listed
above (including volumes of produced and sold oil and natural gas);

 

  (F) a report comparing actual costs, expenses, production, revenues, and other
operating information, to the extent included in any Annual Work Program and
Budget, against the amounts estimated by the Annual Work Program and Budget to
have been incurred or realized to date; and

 

  (G) underlying financial statement records (at a minimum revenue, expenses and
working capital balances, where such revenue, expenses and working capital
relate to the operational assets covered by this Agreement), whether through
accounting system interfaces or otherwise, to facilitate each Development
Party’s preparation of consolidated financial statements in line with applicable
GAAP of the Development Party (where applicable GAAP is the GAAP utilized by the
Development Party).

 

  (h) The Parties authorize the Joint Development Operator to market all
Hydrocarbons production from the Subject Oil and Gas Assets on behalf of each of
them, provided that any Development Party may revoke this authorization with
respect to any or all of its interest in the Development Assets for sales
starting at the end of the Calendar Month next following thirty (30) days after
delivery of notice to the Joint Development Operator.

 

15



--------------------------------------------------------------------------------

Section 3.6 Technical Services.

 

  (a) The Joint Development Operator or any Party Operator may request Technical
Services from the Development Parties in connection with Development Operations
pursuant to service contracts entered into with each Development Party. A
Development Party providing such Technical Services shall be entitled to charge
the Joint Development Operator or Party Operator for any Technical Services
Costs incurred in connection therewith in accordance with the terms of such
services contracts.

 

  (b) All Technical Services Costs chargeable with respect to Development
Operations shall be chargeable to the applicable Joint Development Operator or
Party Operator on a Calendar Month basis.

 

  (c) All employees and contract personnel of the Development Parties providing
Technical Services to Development Operations that do not work solely on
Development Operations shall record their time, and the time sheets of such
employees and contract personnel shall identify the time spent providing
Technical Services to Development Operations, and only that portion of their
time spent providing Technical Services to Development Operations shall be
chargeable as Technical Services Costs to the Development Parties and the Joint
Entities. All such time sheets and related work records shall be subject to
audit by the Company, and any Entity Member of the Company (other than the
Development Party providing such time sheets and work records and its
Affiliates) shall be entitled to cause the Company to exercise such audit
rights. Notwithstanding the foregoing, from time to time the Development Parties
and the Company may agree in writing upon an allocation of time for certain
employees in lieu of requiring such employees to record their time.

Section 3.7 Appalachian Overhead.

 

  (a) The Development Parties and Joint Entities shall not be charged overhead
under Article III of Exhibit C to any Joint Development Operating Agreement or
any similar provision of any Third Party Operating Agreement in any Joint
Development Operation where the Joint Development Operator or any Party Operator
is the operator; in lieu of such charges, each Development Party shall pay its
JDA Interest share of the Appalachian Overhead as part of its Additional Deposit
in accordance with Section 2.3.

 

  (b)

Where the Joint Development Operator is the operator of any Sole Risk
Development Operation or Sole Risk Entity Operation, the Participating Parties
in any such Sole Risk Development Operation or Sole Risk Entity Operation shall
pay all overhead amounts chargeable under Article III of Exhibit C to the Joint

 

16



--------------------------------------------------------------------------------

  Development Operating Agreement (or any similar provision under any Third
Party Operating Agreement) applicable to such Sole Risk Development Operation or
Sole Risk Entity Operation in proportion to their respective Working Interests
in such Sole Risk Development Operation or Sole Risk Entity Operation, as
applicable.

 

  (c) If any Technical Services Costs or overhead chargeable under Article III
of Exhibit C to any Joint Development Operating Agreement or any similar
provision of any Third Party Operating Agreement are paid to the Joint
Development Operator or any Party Operator by (i) any Participating Party in a
Sole Risk Development Operation, (ii) any Development Party, Entity Member or
Joint Entity undertaking a Sole Risk Entity Operation, or (iii) any Person other
than a Development Party, Entity Member or Joint Entity, then any such amount
received by Joint Development Operator or a Party Operator in connection
therewith will be shared by the Development Parties in accordance with their
respective JDA Interests (and Joint Development Operator or the Party Operator,
as applicable, shall credit to each Development Party the proportionate share to
which such Development Party is entitled with respect to such amount received by
such Joint Development Operator or Party Operator).

ARTICLE 4

OPERATING COMMITTEE; DEVELOPMENT WORK PROGRAM;

ANNUAL WORK PROGRAM AND BUDGETS

Section 4.1 Operating Committee.

 

  (a) To facilitate the creation, approval and amendment of the Development Work
Program and Annual Work Program and Budgets, and the approval of certain other
matters set forth herein, there is hereby established an Operating Committee
composed of representatives of each Development Party. Each Development Party
shall appoint one (1) representative and one (1) alternate representative to
serve on the Operating Committee, and shall appoint its initial representative
and alternate representative by notice to the others on or prior to the first
meeting of the Operating Committee. All actions of a Development Party taken
with respect to the Operating Committee shall be taken through its
representative or alternate representative.

 

  (b) Each Development Party shall have the right to change its representative
and alternate at any time by giving notice of such change to the other Parties.

 

  (c) The Operating Committee shall have the powers and duties expressly
ascribed to it in this Agreement.

 

  (d)

The representative of a Development Party, or in his absence his alternate
representative, shall be authorized to represent and bind such Development Party
with respect to any matter which is within the powers of the Operating Committee
and is properly brought before the Operating Committee. Each such

 

17



--------------------------------------------------------------------------------

  representative shall have a vote equal to the JDA Interest of the Development
Party that appointed such representative. Each alternate representative shall be
entitled to attend all Operating Committee meetings but shall have no vote at
such meetings except in the absence of the representative for whom he is the
alternate. In addition to the representative and alternate representative, each
Development Party may also bring to any Operating Committee meetings such
advisors as it may deem appropriate.

 

  (e) Joint Development Operator may call a meeting of the Operating Committee
by giving notice to the Development Parties at least fifteen (15) days in
advance of such meeting. Any Development Party may request a meeting of the
Operating Committee by giving notice to the other Development Parties and Joint
Development Operator, which notice shall include any proposals being proposed by
such Development Party for consideration at the meeting (including appropriate
supporting information not previously distributed to the Development Parties).
Upon receiving such request, Joint Development Operator shall call such meeting
for a date not less than fifteen (15) days nor more than twenty (20) days after
receipt of the request.

 

  (f) The Operating Committee may establish such subcommittees as the Operating
Committee may deem appropriate. The functions of such subcommittees shall be to
serve in an advisory capacity only. Each Development Party shall have the right
to appoint a representative to each subcommittee.

 

  (g) Each notice of a meeting of the Operating Committee as provided by Joint
Development Operator shall contain: (i) the date, time and location of the
meeting; (ii) an agenda of the matters and proposals to be considered and/or
voted upon; and (iii) copies of all proposals to be considered at the meeting
(including appropriate supporting information not previously distributed to the
Development Parties). A Development Party, by notice to the other Development
Parties and Joint Development Operator, which notice shall include any
additional proposals being proposed by such Development Party to be considered
at the meeting (including appropriate supporting information not previously
distributed to the Development Parties), given not less than five (5) Business
Days prior to a meeting, may add additional matters to the agenda for a meeting.
On the request of a Development Party, and with the unanimous consent of all
Development Parties, the Operating Committee may consider at a meeting a
proposal not contained in such meeting agenda.

 

  (h) There shall be at least one (1) but not more than three (3) meetings of
the Operating Committee per each Calendar Quarter unless all Development Parties
agree in writing to the contrary. The restriction on number of meetings
contained in this Section shall not restrict the number of proposals that may be
submitted without a meeting pursuant to Section 4.1(m). Meetings of each
subcommittee shall take place as often as the Operating Committee shall
determine. All meetings of the Operating Committee and each subcommittee shall
be held in the offices of Joint Development Operator, or elsewhere as the
Operating Committee or such subcommittee may mutually decide.

 

18



--------------------------------------------------------------------------------

  (i) Except as provided otherwise in this Section 4.1(i) and in Section 5.2,
all decisions, approvals and other actions of the Operating Committee on all
proposals coming before it that are within its powers to approve or disapprove,
shall be decided by the affirmative vote of Development Parties holding
collectively at least seventy-five percent (75%) of the JDA Interests of the
Development Parties entitled to vote on such proposals, provided that:

 

  (i) any Development Operation proposed to the Operating Committee to be
conducted for the account of the Development Parties and the Company that is not
approved by the Operating Committee and that may be proposed and conducted as a
Sole Risk Development Operation under the terms of the Applicable Operating
Agreement may be so proposed and conducted by any Development Party or
Development Parties desiring to participate in such Development Operation and
holding a Participating Interest of at least twenty-five percent (25%);

 

  (ii) any Development Operation proposed to the Operating Committee to be
conducted for the account of a Joint Entity that is not approved by the
Operating Committee and that may be proposed and conducted as a Sole Risk Entity
Operation under the terms of the applicable Entity Agreement (and, if
applicable, as a sole risk operation under the Applicable Operating Agreement)
may be so proposed and conducted by any Entity Member or Entity Members desiring
to participate in such Development Operation and holding a Percentage Interest
in such Joint Entity of at least twenty-five percent (25%) as follows:

 

  (A)

if a farmout by the Joint Entity of the applicable Subject Oil and Gas Interests
underlying the proposed Development Operation to the participating Entity
Members or their affiliated Development Parties would not trigger any
preferential purchase rights or material required consents to assignment that
cannot be waived or otherwise obtained through the commercially reasonable
efforts of the Joint Entity, then the Sole Risk Entity Operation will be
performed by a farmout to such participating Entity Member or Entity Members or
their affiliated Development Parties of one hundred percent (100%) of the Joint
Entity’s Working Interest in the drilling unit agreed to by the Participating
Parties for such Sole Risk Entity Operation (using the same principles as used
for drilling units for Joint Development Operations), which farmout will
(1) provide that the Joint Entity’s entire interest in the applicable drilling
unit shall automatically revert to it effective as of 7:00 am on the day
following the day upon which the Participating Parties recover out of the
proceeds of the sale of the non-participating Entity Members’ indirect
Percentage Interest

 

19



--------------------------------------------------------------------------------

  share of the production to which the Joint Entity would have been entitled if
it had not farmed-out, or market value thereof if such share is not sold (after
deducting applicable ad valorem, production, severance, and excise taxes,
royalty, overriding royalty and other interests not excepted by the applicable
Joint Entity Agreement payable out of or measured by the production from the
applicable well, and costs of gathering, compression, treating and marketing, in
each case accruing with respect to such interest until it reverts) the total of
(I) one hundred percent (100%) of the non-participating Entity Members’ indirect
Percentage Interest share of the Joint Entity’s share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of the non-participating Entity Members’ indirect Percentage Interest
share of the Joint Entity’s share of the cost of operation of the well
commencing with first production and continuing until the Joint Entity’s
relinquished interest shall revert to it, it being agreed that the Joint
Entity’s share of such costs and equipment shall be that interest that would
have been charged to such Joint Entity, had it not farmed-out, and (II) five
hundred percent (500%) of the non-participating Entity Members’ indirect
Percentage Interest share of (a) that portion of the costs and expenses of
drilling, reworking, sidetracking, deepening, plugging back, testing, completing
and recompleting, after deducting any cash contributions received from third
parties, and of (b) that portion of the cost of newly acquired equipment in the
well (to and including the wellhead connections), (in each case) which would
have been chargeable to the Joint Entity if it had not farmed-out and (2) be
subject to such other terms as are set forth in the applicable Joint Entity
Agreement; or

 

  (B) if a farmout by the Joint Entity of the applicable Subject Oil and Gas
Interests underlying the proposed Development Operation to the participating
Entity Members or their affiliated Development Parties, as applicable, would
trigger a preferential purchase right or a material required consent to
assignment that cannot be waived or otherwise obtained through the commercially
reasonable efforts of the Joint Entity, the Sole Risk Entity Operation will be
performed by the Joint Entity on behalf of and for the sole risk and cost of
such participating Entity Member or Entity Members on the terms set forth in the
applicable Joint Entity Agreement; and

any Joint Entity whose Entity Members are contemplating a Sole Risk Entity
Operation shall use its commercially reasonable efforts to obtain or have waived
all material required consents to assignment affecting the Subject Oil and Gas
Assets underlying such proposed Sole Risk Entity Operation; and

 

20



--------------------------------------------------------------------------------

  (iii) any Area-Wide Operation proposed to the Operating Committee which is not
approved by the Operating Committee may be conducted by those Development
Parties desiring to participate in such Development Operation and holding a JDA
Interest of at least twenty-five percent (25%) at their sole risk and expense.

Notwithstanding the preceding, any proposal to reduce the quantity of work to be
conducted under the Development Work Program or any Annual Work Program and
Budget (to the extent relating to any Development Operations included in any
Development Work Program) with respect to any period prior to the Carry
Termination Event shall also require the affirmative vote of EXCO. For the
avoidance of doubt, the preceding sentence shall not prevent any Development
Party or Development Parties from voting against an AFE in accordance with
Section 4.6.

 

  (j) With respect to meetings of the Operating Committee and each subcommittee,
Joint Development Operator’s duties shall include: (i) timely preparation and
distribution of the agenda; (ii) organization and conduct of the meeting; and
(iii) preparation of a written record or minutes of each meeting.

 

  (k) EXCO shall have the right to appoint the chairman of the Operating
Committee and each subcommittee for an initial term ending at 11:59 pm on
December 31, 2011, and each other Development Party holding at least a
twenty-five percent (25%) JDA Interest shall in turn have a right to appoint
such chairman and the chairman of each subcommittee for a subsequent one year
term, in rotation, until each have appointed such positions once, and the annual
rotation shall thereafter continue, beginning again with EXCO. For the avoidance
of doubt, the chairman shall have no special casting or deciding vote on any
matter presented to the Operating Committee. The chairman of the Operating
Committee shall appoint a secretary who shall make a record of each proposal
voted on and the results of such voting at each Operating Committee meeting.
Each Development Party shall sign and be provided a copy of such record at the
end of such meeting, and it shall be considered the final record of the
decisions of the Operating Committee.

 

  (l) The secretary shall provide each Development Party with a copy of the
minutes of each Operating Committee meeting within fifteen (15) Business Days
after the end of the meeting. Each Development Party shall have fifteen
(15) days after receipt of such minutes to give notice to the secretary of any
objections to the minutes. A failure to give notice specifying objection to such
minutes within said fifteen (15) day period shall be deemed to be approval of
such minutes. In any event, the votes recorded under Section 4.1(j) shall take
precedence over the minutes described above.

 

  (m)

In lieu of a meeting, any Development Party may submit any proposal that is
within the Operating Committee’s powers to approve or disapprove to the
Operating Committee for a vote by notice. The proposing Development Party or
Development Parties shall notify Joint Development Operator with written

 

21



--------------------------------------------------------------------------------

  materials describing the proposal and Joint Development Operator shall provide
a copy of such proposal to each Development Party. Any such proposal by a
proposing Development Party shall include with such proposal adequate
documentation to enable the other Development Parties to make a decision. Each
Development Party (including the proposing Development Party) shall communicate
its vote on the proposal by notice to Joint Development Operator and the other
Development Parties within fifteen (15) days after receipt of the proposal from
the Joint Development Operator, unless such proposal, together with any other
increases to an approved Annual Work Program and Budget for a Calendar Year, if
accepted, would result in aggregate spending pursuant to such Annual Work
Program and Budget of more than ten percent (10%) in excess of the original
amount of the Annual Work Program and Budget approved pursuant to Section 4.4
(or, in the case of the Annual Work Program and Budget for Calendar Year 2010,
attached hereto as Exhibit “E”) or, once amended to increase the amount of the
Annual Work Program and Budget ten percent (10%) above the then existing amount
in accordance with Section 4.4(g), the amended amount of the Annual Work Program
and Budget, in which case each Development Party (including the proposing
Development Party) shall communicate its vote on the proposal by notice to Joint
Development Operator and the other Development Parties within sixty (60) days
after receipt of the proposal from the Joint Development Operator. Any
Development Party failing to communicate its vote in a timely manner shall be
deemed to have voted against such proposal. Within five (5) Business Days
following the expiration of the relevant time period, Joint Development Operator
shall give each Development Party a confirmation notice stating the tabulation
and results of the vote on such proposal.

 

  (n) All decisions taken by the Operating Committee pursuant to this
Section 4.1 shall be conclusive and binding on all Parties and, where
applicable, any Joint Entities.

 

  (o) All notices and communications required or permitted to be given under
this Article 4 to the Development Parties or a Party Operator or the members of
the Operating Committee shall be sufficient in all respects if given in writing
and delivered personally, or sent by bonded overnight courier, or mailed by U.S.
Express Mail or by certified or registered United States Mail with all postage
fully prepaid, or sent by telex, facsimile transmission or by pdf via email
(provided any such telex, facsimile or email transmission is confirmed either
orally or by written confirmation), or sent by pdf via email, addressed to the
appropriate Person at the address for such Person shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:

 

22



--------------------------------------------------------------------------------

If to EXCO or any EXCO Member:

 

EXCO Holding (PA), Inc. 12377 Merit Drive, Suite 1700 Dallas, Texas 75251
Attention:    Harold L. Hickey Telephone:    (214) 368-2084 Fax:    (214)
368-8754 E-mail:    hhickey@excoresources.com With copies to: EXCO Resources,
Inc. 12377 Merit Drive, Suite 1700 Dallas, Texas 75251 Attention:    Stephen F.
Smith Telephone:    (214) 368-2084 Fax:    (214) 706-3409 Email:   
ssmith@excoresources.com

If to BG or any BG Member:

 

BG US Production Company, LLC 5444 Westheimer, Suite 1200 Houston, Texas 77056
Attention:    Jon Harris Telephone:    (713) 599-4000 Fax:    (713) 599-4250
E-mail:    Jon.Harris@bg-group.com BG US Production Company, LLC 5444
Westheimer, Suite 1200 Houston, Texas 77056 Attention:    Bill Way Telephone:   
(713) 599-4000 Fax:    (713) 599-4250 E-mail:    Bill.Way@bg-group.com

 

23



--------------------------------------------------------------------------------

If to the Company or any Joint Entity:

 

EXCO Resources (PA), LLC 3000 Ericsson Dr., Suite 200 Warrendale, Pennsylvania
15086 Attention:    President and General Manager Telephone:    (724) 720-2500
Fax:    (724) 720-2505 With a copy to: Attention:    Vice President, Legal
Telephone:    (724) 720-2500 Fax:    (724) 720-2505

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission or email during normal business hours, or upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Parties
may change the address, telephone numbers, facsimile numbers and email addresses
to which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 4.1(o).

Section 4.2 Development Work Program.

 

  (a) The Operating Committee shall adopt, and modify from time to time, a
multi-year work program for Development Operations (the “Development Work
Program”) as follows:

 

  (i) The Operating Committee shall approve, within ninety (90) days after the
Closing Date, a work program for Development Operations through Calendar Year
2013, similar in form to the draft attached hereto as Exhibit “D”. Such work
program shall constitute the Development Work Program applicable through
Calendar Year 2013 except as otherwise revised, amended or modified by the
Operating Committee.

 

  (ii)

On or before August 15 of each Calendar Year, commencing in Calendar Year 2012,
Joint Development Operator shall prepare and submit to the Operating Committee a
revised Development Work Program setting forth the Development Operations to be
carried out during the following two Calendar Years. Such proposed Development
Work Program shall automatically include any Development Operations which were
approved for such period as part of the prior Development Work Program unless
the Operating Committee determines to the contrary. Within sixty (60) days after
distribution of the proposed Development Work Program (or such later date as may
agreed by the Operating Committee), the Operating

 

24



--------------------------------------------------------------------------------

  Committee shall meet to consider, modify (if necessary) and approve or reject
the proposed Development Work Program. If the Operating Committee does not
approve any such Development Work Program on or prior to the first day of the
following Calendar Year (for purposes of this Section 4.2(a)(ii), the “current
Calendar Year”), then the Development Work Program for the then-current Calendar
Year shall be the Development Work Program, if any, approved for the
then-current Calendar Year in the preceding Calendar Year.

 

  (b) Except as otherwise agreed in writing by the Operating Committee, the
Annual Work Program and Budget for each Calendar Year shall contain not less
than those Development Operations to be performed during such Calendar Year as
set forth in the Development Work Program.

Section 4.3 Initial Annual Work Plan and Budgets. The Annual Work Program and
Budget for the remainder of Calendar Year 2010 is hereby approved by the
Operating Committee and is attached hereto as Exhibit “E”.

Section 4.4 Subsequent Annual Work Plan and Budgets. For each Calendar Year
during the term of this Agreement commencing with Calendar Year 2011, each
Annual Work Program and Budget shall be adopted as follows:

 

  (a) On or before August 15 in the Calendar Year immediately preceding the
relevant Calendar Year, Joint Development Operator shall prepare and submit to
the Operating Committee a proposed Annual Work Program and Budget for such
applicable Calendar Year. Each such proposed Annual Work Program and Budget
shall contain at least the following:

 

  (i) all Development Operations that are to be conducted during such Calendar
Year pursuant to the Development Work Program, except with the approval of the
Operating Committee to the contrary;

 

  (ii) all lease maintenance costs and expenditures required under the terms of
existing Leases or existing third party contracts held by Joint Development
Operator for the benefit of Joint Development Operations (including each
Development Party’s and Joint Entity’s share thereof), except with the approval
of the Operating Committee to the contrary;

 

  (iii) subject to Section 4.4(c) below, costs for proposed joint Acquisitions
on behalf of the Development Parties and Joint Entities during the Calendar
Year, subject to the other terms hereof;

 

  (iv) an itemized estimate of the Appalachian Overhead and Operating Expenses
for such Calendar Year (including each Development Party’s and Joint Entity’s
share thereof);

 

25



--------------------------------------------------------------------------------

  (v) itemized estimates of the Development Costs (including each Development
Party’s and Joint Entity’s share thereof) for Joint Development Operations
covered by the proposed Annual Work Program and Budget by budget category
(including separate categories for Required Asset Upgrades and Standards Asset
Upgrades) and allocated between Shallow Rights, Deep Rights, Outside AMI Rights
and Area-Wide Operations, containing sufficient detail (to the extent available)
to afford the ready identification of the nature, scope and duration of the
activity in question;

 

  (vi) the number of wells to be drilled as part of the Joint Development
Operations in each of the Shallow Rights, the Deep Rights and the Outside AMI
Rights during such Calendar Year, the proposed locations of such wells (to the
extent reasonably ascertainable at the time such Annual Work Program and Budget
is proposed), and the estimated Development Costs (including each Development
Party’s and Joint Entity’s share thereof) associated therewith;

 

  (vii) estimates of the schedule pursuant to which the Development Parties’ and
Joint Entities’ share of Development Costs for Joint Development Operations
included in the Annual Work Program and Budget are anticipated to be incurred by
the Development Parties and the Joint Entities, as applicable; and

 

  (viii) any other information requested in writing by a Development Party that
can reasonably be provided by the Joint Development Operator.

 

  (b) Itemized expenditures in an Annual Work Program and Budget may extend over
more than one Calendar Year because such itemized expenditures represent
activities or operations that require commitments in excess of one Calendar
Year. Once itemized expenditures are approved, Joint Development Operator shall
not be required to resubmit them for approval of the Operating Committee on an
annual or other periodic basis, but instead all such items shall be
automatically included in future Annual Work Program and Budgets as items which
have already been approved.

 

  (c)

Itemized expenditures in an Annual Work Program and Budget may include
acquisition costs for proposed joint Acquisitions of (i) a direct interest in
any Undeveloped Lease in the AMI Area and (ii) other Oil and Gas Assets in which
the Development Parties and/or a Joint Entity already own a Working Interest, on
behalf of the Development Parties (and, if specifically approved by the
Operating Committee, on behalf of a Joint Entity or Joint Entities) during the
Calendar Year, provided that no such Acquisition (or series of related
Acquisitions) may exceed five million dollars ($5,000,000) without the separate
prior approval of each Development Party. To facilitate such Acquisitions, each
Development Party and Joint Entity shall execute and deliver to Joint
Development Operator a power of attorney substantially in the form of Exhibit
“J” authorizing Joint Development Operator to make such Development Party’s
and/or Joint Entity’s Working Interest share of such Acquisitions on its behalf
in its name, provided that Joint

 

26



--------------------------------------------------------------------------------

  Development Operator shall not be entitled to make representations (other than
existence, qualification, power, due authorization, execution and delivery,
enforceability and no conflicts representations) on behalf of any such
Development Party and/or Joint Entity, or to grant any indemnity, or to incur
any financial obligation in excess of such Development Party’s and/or Joint
Entity’s Working Interest share of such five million dollar ($5,000,000) limit,
on behalf of any such Development Party and/or Joint Entity. For the avoidance
of doubt, the Company shall also participate, according to its Working Interest
share, in any such Acquisition of any Undeveloped Lease or Oil and Gas Assets by
all of the Development Parties. No such power of attorney shall be transferable
to any successor or assign of the Joint Development Operator at the time issued
and each such power of attorney shall automatically be revoked should the Joint
Development Operator cease to be a Joint Entity.

 

  (d) The line item in the Annual Work Program and Budget for Standards Assets
Upgrades shall automatically include any Standards Asset Upgrades deemed adopted
for the applicable Calendar Year under Section 2.18 of the Joint Entity
Agreement for the Company.

 

  (e)

Joint Development Operator shall regularly consult with the Operating Committee
during the preparation of each proposed Annual Work Program and Budget.
Following receipt of Joint Development Operator’s proposed Annual Work Program
and Budget, each Development Party shall furnish to Joint Development Operator
and the other Development Parties any comments, suggestions or proposed
amendments it may have respecting the proposed Annual Work Program and Budget as
soon as may be reasonably practicable, and Joint Development Operator shall
consider and discuss such comments, suggestions and proposed amendments with the
Operating Committee. Unless otherwise extended by the Operating Committee,
within sixty (60) days after distribution of the proposed Annual Work Program
and Budget for a Calendar Year, the Operating Committee and Joint Development
Operator shall meet to consider, modify (if necessary) and approve or reject the
proposed Annual Work Program and Budget. Subject to Section 4.4(f), approval of
an Annual Work Program and Budget shall require the approval of the Operating
Committee. Inclusion of an operation in an approved Annual Work Program and
Budget or an approved amendment thereof shall, subject to the terms of
Section 4.6: (i) bind all applicable Development Parties and Joint Entities to
participate in such operation, and no Development Party or Joint Entity shall
have the right to make any nonconsent election under an Applicable Operating
Agreement with respect to such operation; and (ii) authorize Joint Development
Operator or the applicable Party Operator to conduct such operation for the
account of all of the applicable Development Parties and Joint Entities under
the relevant Applicable Operating Agreement (provided that, to the extent any
third parties are party to such Applicable Operating Agreement, Joint
Development Operator shall propose such operation to such third parties in
accordance with the terms of such Applicable Operating Agreement, though, for
the avoidance of doubt, Joint Development Operator need not re-propose such
operation to the Development Parties and Joint

 

27



--------------------------------------------------------------------------------

  Entities), subject to the budgetary provisions of such Annual Work Program and
Budget and Sections 4.4(j), 4.4(k) and 4.7, without further authorization from
the Operating Committee. Each Development Party and Joint Entity agrees to
provide such notices, make such elections and take such actions as may
reasonably be required under any Applicable Operating Agreement to implement
this provision.

 

  (f) In the event that an Annual Work Program and Budget is not approved on or
prior to the first day of the Calendar Year to which such Annual Work Program
and Budget pertains (for purposes of this Section 4.4(f), the “relevant Calendar
Year”), the Operating Committee shall be deemed to have approved an Annual Work
Program and Budget for such relevant Calendar Year that includes the following:
(i) the Development Operations scheduled to be performed during the relevant
Calendar Year as set forth in the Development Work Program, if any, and
associated Development Costs reasonably required to implement such Development
Operations, but excluding costs for any Acquisitions; (ii) Operating Expenses
equal to the product of the amount of Operating Expenses approved in the
preceding Calendar Year’s Annual Work Program and Budget and the Operating
Expense Multiplier for the relevant Calendar Year; (iii) Appalachian Overhead
equal to the amount of Appalachian Overhead approved in the preceding Calendar
Year’s Annual Work Program and Budget, with such adjustments as are necessary to
reflect previously approved changes in staffing or facilities costs of the
Company or Technical Services to be performed that will be implemented during
the Calendar Year in question; (iv) those multi-year expenditures previously
approved by the Development Parties pursuant to Section 4.4(b) that are
attributable to the relevant Calendar Year; (v) existing payment commitments to
third parties under Leases and contracts binding with respect to the Subject Oil
and Gas Assets; and (vi) taxes payable with respect to the Subject Oil and Gas
Assets by any operator under the terms of any Applicable Operating Agreement.

 

  (g) Any Development Party may propose to amend the Development Work Program or
an Annual Work Program and Budget by notice to the Operating Committee and Joint
Development Operator. Approval of any such amendment shall require the approval
of the Operating Committee. Notwithstanding any provision of Section 4.1 to the
contrary, each Development Party shall have sixty (60) days to consider any
proposed amendment that would increase the estimated costs of the Development
Work Program for any Calendar Year or any Annual Work Program and Budget by more
than ten percent (10%). To the extent that such amendment is approved by the
Operating Committee, the Development Work Program and relevant Annual Work
Program and Budget shall, subject to any required approvals under any Applicable
Operating Agreement, be deemed amended accordingly, provided that any such
amendment shall not invalidate any commitment or expenditure already made by an
operator under an Applicable Operating Agreement in accordance with any previous
authorization given pursuant hereto. In addition to any amendment adopted as
provided above, the Annual Work Program and Budget shall automatically be
amended to include any Required Asset Upgrade that is deemed approved by the
Company under the terms of the Company’s Joint Entity Agreement, without the
need for Operating Committee approval.

 

28



--------------------------------------------------------------------------------

  (h) Notwithstanding anything to the contrary in this Section 4.4, any
Development Party or Development Parties holding at least a twenty-five percent
(25%) JDA Interest may propose to the Operating Committee Development Operations
that are not included in the Development Work Program or a then-current approved
Annual Work Program and Budget (a “Non-Budgeted Operation”). Any such
Non-Budgeted Operation which receives sufficient votes in the Operating
Committee to be adopted as an amendment to the Annual Work Program and Budget
shall automatically be added to the Development Work Program and the applicable
approved Annual Work Program and Budget(s) and shall cease to be a Non-Budgeted
Operation. Any such Non-Budgeted Operation which receives insufficient votes in
the Operating Committee (i) that may be undertaken as a Sole Risk Development
Operation under the terms of the relevant Applicable Operating Agreement,
(ii) that may be undertaken as a Sole Risk Entity Operation under the terms of
the applicable Joint Entity Agreement (and, if applicable, as sole risk
operation under the Applicable Operating Agreement) or (iii) that is an
Area-Wide Operation may be proposed and conducted as a Sole Risk Development
Operation or a Sole Risk Entity Operation, as applicable. Notwithstanding the
preceding, if a Development Program is approved through Calendar Year 2013
pursuant to Section 4.2(a)(i), then until December 31, 2013, no Non-Budgeted
Operation may be performed as a Sole Risk Development Operation or Sole Risk
Entity Operation for the benefit of a Development Party or Entity Member if the
sum of the estimated costs of conducting such Non-Budgeted Operation for the
account of such Development Party or Entity Member, together with costs incurred
or to be incurred by or for the account of such Development Party or Entity
Member and its Affiliates with respect to other Sole Risk Development Operations
and Sole Risk Entity Operations performed or to be performed in such Calendar
Year, together with all Joint Development Operations performed or to be
performed in such Calendar Year, exceeds one hundred twenty percent (120%) of
the total amount of the approved Annual Work Program and Budget for such
Calendar Year.

 

  (i)

Any Development Operation proposed by a third party pursuant to an Applicable
Operating Agreement shall be subject to the terms and conditions of such
Applicable Operating Agreement and shall be submitted by the Joint Development
Operator for a vote of the Operating Committee prior to the response deadline in
the Applicable Operating Agreement. Any such Development Operation which
receives sufficient votes in the Operating Committee to be adopted as an
amendment to the Annual Work Program and Budget shall automatically be added to
the Development Work Program and the applicable approved Annual Work Program and
Budget(s). Any such Development Operation related to Development Assets which
receives insufficient votes in the Operating Committee that may be undertaken as
a Sole Risk Development Operation under the terms of the relevant Applicable

 

29



--------------------------------------------------------------------------------

  Operating Agreement may be so proposed and conducted. Any such Development
Operation related to Joint Entity Assets which receives insufficient votes of
the Operating Committee that may be undertaken as a Sole Risk Entity Operation
under the terms of the relevant Joint Entity Agreement (and, if applicable, as
sole risk operation under the Applicable Operating Agreement) may be so proposed
and conducted.

 

  (j) Approval by the Operating Committee of an Annual Work Program and Budget
shall constitute the Operating Committee’s deemed approval for any Party
Operator to expend up to ten percent (10%) in excess of the authorized amount
applicable to its operations within each Annual Work Program and Budget
category, not to exceed in the aggregate ten percent (10%) of the aggregate
amount applicable to its operations in such Annual Work Program and Budget,
less, in each case, any amounts included as line items for contingencies and
overruns with respect to such operations in such category or Annual Work Program
and Budget. Each Party Operator shall promptly notify the Operating Committee of
any expenditure made by it in the exercise of its rights pursuant to this
Section 4.4(j). The ten percent (10%) deemed approval levels set forth in this
Section 4.4(j) shall be calculated with respect to the original amount of an
Annual Work Program and Budget or, once amended, the amended amount of the
Annual Work Program and Budget, provided that no expenditures incurred pursuant
to Section 4.4(k) shall be deemed to be included in an approved Annual Work
Program and Budget for purposes of calculating the ten percent (10%) deemed
approvals pursuant to this Section 4.4(j), nor shall any such expenditures be
considered to be amounts expended in excess of the authorized amount of any
Annual Work Program and Budget for purposes of calculating the ten percent
(10%) deemed approval levels.

 

  (k) Notwithstanding anything to the contrary in this Agreement, any Party
Operator is expressly authorized to make expenditures and incur liabilities
without prior authorization or approval when necessary or advisable, in such
Party Operator’s good faith judgment, to deal with emergencies, including well
blowouts, fires, oil spills, or any other similar event, which may endanger
property, lives, or the environment. Each Party Operator shall as soon as
practicable report to the Development Parties and any affected Joint Entity the
nature of any such emergency which arises, the measures it intends to take in
respect of such emergency and the estimated related expenditures.

 

  (l) To the extent reasonably within the control of any Party Operator or the
other Development Parties or Joint Entities conducting or participating in any
Joint Development Operation, the Joint Development Operation shall be conducted
at the time prescribed in the applicable Annual Work Program and Budget.

 

  (m) For the avoidance of doubt, any reference in this Agreement to an approved
Annual Work Program and Budget shall include an Annual Work Program and Budget
that is deemed to have been approved by the Operating Committee, and shall
incorporate all approved amendments thereto and all modifications to Annual Work
Program and Budgets described herein that require no action on the part of the
Parties.

 

30



--------------------------------------------------------------------------------

Section 4.5 Statements of Estimated Expenditures. Not later than twenty
(20) days prior to the commencement of each Calendar Quarter during the term of
this Agreement, Joint Development Operator shall provide the Development Parties
and Joint Entities a statement of the estimated Development Costs to be incurred
in such Calendar Quarter pursuant to this Agreement, including Development Costs
associated with Joint Development Operations. Such statement shall be for
informational purposes only, and, except as otherwise provided in Section 4.6,
no approval of the Operating Committee shall be required for any of the
Development Costs identified therein to the extent such Development Costs are
included in an approved Annual Work Program and Budget, or are covered by
Section 4.4(j).

Section 4.6 AFEs.

 

  (a) Prior to: (i) spudding any well as a Joint Development Operation,
(ii) making any material expenditures or incurring any material commitments for
work on any Wellbore Operation to be conducted as a Joint Development Operation
that is estimated to cost in excess of five hundred thousand dollars ($500,000),
or (iii) making any material expenditures or incurring any material commitments
for work on any Area-Wide Operation to be conducted as a Joint Development
Operation that is estimated to cost in excess of one million dollars
($1,000,000), the Party Operator or Joint Development Operator, as the case may
be, shall submit for the approval of the Operating Committee an AFE. Where the
necessary information is available, such AFE may be submitted and approved for
designated wells and Wellbore Operations as part of the proposed Annual Work
Program and Budget for a Calendar Year, in which case no separate subsequent AFE
shall be required.

 

  (b) Each Development Party shall communicate an Operating Committee vote to
approve or reject the AFE within fifteen (15) days following receipt of the AFE
(or forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays) in
the event of a Wellbore Operation when a drilling rig is on location). Any
Development Party failing to communicate its vote within the applicable time
period shall be deemed to have voted against the AFE.

 

  (c)

If the Operating Committee approves an AFE for the operation within the
applicable period, the Party Operator or Joint Development Operator shall be
authorized to conduct the operation under the terms of this Agreement. If the
Operating Committee fails to approve an AFE for the operation within the
applicable time period, the operation shall be deemed rejected. The Party
Operator or Joint Development Operator shall promptly notify the Development
Parties and Joint Entities if the operation has been rejected, and, subject to
Section 4.4(h), (i) with respect to a Development Operation related to
Development Assets that may be undertaken as a Sole Risk Development Operation
under the terms of the relevant Applicable Operating Agreement, any Development
Party may thereafter conduct the operation as a Sole Risk Development Operation

 

31



--------------------------------------------------------------------------------

  under the terms of the Applicable Operating Agreement, and (ii), with respect
to a Development Operation related to Joint Entity Assets that may be undertaken
as a Sole Risk Entity Operation under the terms of the applicable Joint Entity
Agreement (and, if applicable, as sole risk operation under the Applicable
Operating Agreement), the applicable Entity Member(s) or their affiliated
Development Parties may thereafter conduct the operation as a Sole Risk Entity
Operation under the terms of the applicable Joint Entity Agreement.

 

  (d) For purposes of any Applicable Operating Agreement that contains a casing
point election, approval of an AFE that includes the costs associated with
completing a well shall be deemed to be an election to participate in the
completion of such well pursuant to the relevant provisions of such Applicable
Operating Agreement.

 

  (e) When an operation is approved for greater or lesser amounts than those
provided for in the applicable line items of the approved Annual Work Program
and Budget, the Annual Work Program and Budget shall be deemed to be revised and
amended accordingly.

Section 4.7 Area-Wide Operations.

 

  (a) Joint Development Operator shall conduct Area-Wide Operations on behalf of
the Development Parties (and, if specifically approved by the Operating
Committee, a Joint Entity or Joint Entities) pursuant to the applicable approved
Annual Work Program and Budget.

 

  (b) All costs and liabilities incurred in Area-Wide Operations shall be borne
and paid, and all assets acquired in such operations owned, by the Participating
Parties in proportion to the Participating Interests held by such Participating
Parties and such amounts shall be billed to or advanced by, as the case may be,
such Participating Party in accordance with Section 2.3.

 

  (c) Where a Joint Entity is not a participant in Area Wide Operations, the
Joint Entity Assets held by that Joint Entity shall nonetheless be subject to
any Area-Wide Operation that is approved by the Development Parties in
accordance with this Agreement and any such Area-Wide Operation may be conducted
on such Joint Entity Assets without the need for any consent by any applicable
Joint Entity, subject to any required third party consents and applicable Law.

Section 4.8 Third Party Operators. For the avoidance of doubt, the Parties agree
that the Development Work Program, Annual Work Program and Budget and other
terms of Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7 and 4.9 shall, though
binding as between the Development Parties and the Joint Entities, not be
binding upon any operator or non-operator that is not a Development Party or a
Joint Entity.

Section 4.9 Participation by the Company. Except with respect to a Farmout Sole
Risk Entity Operation, if a Development Party or Entity Member has voted in
favor of any Development Operation in which the Company or other Joint Entity
serving as Party Operator has a right to participate under the terms of the
Applicable Operating Agreement, then the Company or such Joint Entity, as
applicable, shall be deemed to have voted in favor of, and will participate in,
such Development Operation.

 

32



--------------------------------------------------------------------------------

ARTICLE 5

DEFAULT

Section 5.1 Default.

 

  (a) Any Development Party and/or any of its affiliated Entity Members or other
Affiliates that fails to pay in full when due any amounts owed and undisputed
under the terms of this Agreement or any Associated Agreement (including any
amount included in an approved Annual Work Program and Budget), which failure is
not cured within fifteen (15) days of such Development Party’s receipt of a
Default Notice, shall be in default under this Agreement and all Associated
Agreements, and shall be referred to herein as a “Defaulting Party”. Each
Affiliate of a Defaulting Party that is a Development Party, an Entity Member or
a party to any other Associated Agreement shall also be a Defaulting Party.
Joint Development Operator shall (or any Affected Party may) give notice of such
default (a “Default Notice”) to the Defaulting Party(ies) and each of the other
non-Defaulting Parties. Any Defaulting Party shall be considered in default for
all purposes under all applicable Associated Agreements.

 

  (b) For purposes of this Article 5, “Default Period” means the period
beginning fifteen (15) days from the date of receipt of a Default Notice by a
Defaulting Party and its Credit Facility Secured Parties, if such Defaulting
Party remains in default under Section 5.1(a), and ending when all of the
Defaulting Party’s defaults have been remedied in full.

 

  (c) All amounts in default and not paid when due under this Agreement or any
Associated Agreement shall bear interest at the Default Interest Rate from the
due date to the date of payment.

 

  (d) For the avoidance of doubt (i) EXCO shall not be in default with respect
to the payment of its share of Development Costs or any EXCO Member’s Percentage
Interest share of Capital Contributions to a Joint Entity to the extent that BG
or any BG Member is responsible for such Development Costs or Capital
Contributions as required by Section 2.2 and BG fails to pay, or cause a BG
Member to pay, as applicable, its Carried Costs when due, and (ii) in the event
BG fails to pay, or cause a BG Member to pay, as applicable, its Carried Costs
when due and BG and/or such BG Member has not exercised its rights under
Section 5.1(e) with respect to such Carried Costs (if applicable), then BG and
such BG Member, as applicable, shall be in default under this Agreement upon its
receipt of a Default Notice and its failure to so cure such default as provided
in Section 5.1(a). Except as set forth in Section 5.1(e), no default by EXCO
under this Agreement shall affect BG’s obligation to pay, or cause a BG Member
to pay, as applicable, the Carried Costs when due as required by Section 2.2.

 

33



--------------------------------------------------------------------------------

  (e) Notwithstanding anything to the contrary herein, at any time upon which
EXCO is a Defaulting Party hereunder and prior to the Carry Termination Event,
BG and the BG Members shall have the right but not the obligation to, upon
notice to EXCO, make payments into the Joint Operations Account toward all or a
portion of the Total Amount in Default of EXCO and its Affiliates and to set off
such payments against their respective obligations to pay Carried Costs and,
upon such payment and set off, such obligation to pay such Carried Costs (to the
extent of the amount so paid and set off) shall be deemed satisfied.

Section 5.2 Certain Consequences of Default.

 

  (a) Notwithstanding any other provision in this Agreement or any Associated
Agreement to the contrary, during the Default Period, a Defaulting Party shall
be subject to all rights and remedies available to the Affected Parties under
the relevant Applicable Operating Agreements, Joint Entity Agreements and other
Associated Agreements and in addition, a Defaulting Party shall have no right
to:

 

  (i) make or elect to participate in, directly or through an affiliated Entity
Member, any proposal under this Agreement or any Applicable Operating Agreement;

 

  (ii) vote on any matter with respect to which approval is required under the
express terms of this Agreement or any Associated Agreement (excluding any
amendment or waiver of the terms of any such agreement);

 

  (iii) call any (A) Operating Committee or subcommittee meeting or (B) any
meeting of the Management Board or any subcommittee of the Management Board;

 

  (iv) vote on any matter coming before the (A) Operating Committee or any
subcommittee (except for any amendment to the Development Work Program pursuant
to Section 4.1) or (B) the Management Board or any subcommittee of the
Management Board (excluding any amendment of the applicable Joint Entity
Agreement or waiver of the terms of such agreement);

 

  (v) access any data or information relating to any operation conducted under
this Agreement or any Associated Agreement (except to the extent (i) that the
Defaulting Party is Joint Development Operator or is a Party Operator, or
(ii) such Defaulting Party or any of its Affiliates is providing services to a
Joint Entity pursuant to a services agreement, and in either case such data is
necessary for such Person to perform its responsibilities in such capacity);

 

  (vi)

Transfer all or any part of its interests in its Joint Development Interest or
Encumber all or any part of its Joint Development Interest except in a case of
(A) a Transfer (or a transfer pursuant to a Credit Facility Foreclosure) of a
Joint Development Interest to a Person or Encumbrance in favor of a

 

34



--------------------------------------------------------------------------------

  Person who simultaneously with such Transfer (or transfer) or Encumbrance
satisfies in full the Total Amount in Default of such Defaulting Party and its
Affiliates, or (B) a Credit Facility Encumbrance granted pursuant to a borrowing
for which all or a portion of the proceeds thereof are used to pay the entire
amount of the Total Amount in Default of such Defaulting Party and its
Affiliates;

 

  (vii) withhold consent to any Transfer of all or an undivided portion of the
Joint Development Interest (including a Material Interest), or a Change in
Equity Ownership, of an Affected Party pursuant to this Agreement or the
applicable Associated Agreement, or exercise its preferential purchase right
provided for in this Agreement or the applicable Associated Agreement in the
event of such a Transfer by an Affected Party or in the event of a Change in
Equity Ownership of an Affected Party; or

 

  (viii) elect to acquire any portion of an Acquired Interest pursuant to
Article 9.

 

  (b) In addition to the other remedies available to the Affected Parties under
this Agreement and any other rights available to each Affected Party to recover
its share of the Total Amount in Default, from and after the later to occur of
the thirtieth (30th) day of the Default Period or the time upon which the
Defaulting Party’s and its Affiliates’ collective balance in the Joint
Operations Account is equal to zero (0), (i) a Defaulting Party shall have no
right to receive its Entitlement from the Leases included in the Development
Assets, and the Affected Parties shall have the right to collect such
Entitlement and (b) a Defaulting Party shall have no right to receive
distributions from any Joint Entity, and such distributions shall instead be
made to the Affected Parties who are Entity Members of the relevant Joint
Entity, in each case until the expiration of the Default Period. Amounts
received by the Affected Parties from the sale of such Entitlement and from such
distributions shall be applied toward the Total Amount in Default as provided in
Section 5.2(f).

 

  (c) Furthermore, during the Default Period, the Defaulting Party shall be
deemed to have approved, and shall join with the non-defaulting Development
Party in taking, any actions approved by the non-defaulting Development Parties
during the Default Period which cannot be conducted as Sole Risk Development
Operations under the terms of any Applicable Operating Agreement or Sole Risk
Entity Operations under the terms of any Joint Entity Agreement.

 

  (d) Any Default Notice shall include a statement of the amount of money that
the Defaulting Party has failed to pay.

 

  (e)

The commencement of a Default Period shall not impair the Joint Development
Operator’s right to use amounts held in the Joint Operations Account for the
benefit of the Defaulting Party and its Affiliates for the purpose of paying
Permitted Expenses for the account of such Defaulting Party and its Affiliates,
and the Joint Development Operator shall continue to apply funds so held for
this

 

35



--------------------------------------------------------------------------------

  purpose until all funds held in the Joint Operations Account for the benefit
of the Defaulting Party and its Affiliates have been exhausted. Upon the
commencement and continuation of the Default Period, beginning on the first
Business Day of the Calendar Month preceding the Calendar Month during which the
amounts held in the Joint Operations Account for the benefit of the Defaulting
Party and its Affiliates will no longer be sufficient to pay the Defaulting
Party’s and its Affiliates’ shares of Permitted Expenses (other than, if
applicable, Carried Costs), and monthly thereafter until sufficient funds have
been restored to the Joint Operations Account for the benefit of the Defaulting
Party and its Affiliates to pay the Defaulting Party’s and its Affiliates’
shares of the following Calendar Month’s Permitted Expenses, Joint Development
Operator, or if Joint Development Operator or any Affiliate of Joint Development
Operator is the Defaulting Party, any Affected Party or Affected Parties, shall
send the non-defaulting Development Parties and non-defaulting Entity Members a
statement of the sum of money that such parties are required to pay with respect
to the Defaulting Party’s and its Affiliates’ share of Permitted Expenses for
the following Calendar Month, and, except to the extent such amounts have been
satisfied by (i) payments by BG and any BG Member pursuant to Section 5.1(e) or
(ii) by amounts paid to restore the amounts held in the Joint Operations Account
for the benefit of the Defaulting Party and its Affiliates pursuant to
Section 5.2(f), the non-defaulting Development Parties or Entity Members shall
pay such amount within fifteen (15) days following receipt of the statement in
accordance with the terms of Section 2.3. If any non-defaulting Development
Party or Entity Member fails to timely satisfy such obligations, such
non-defaulting Development Party or Entity Member and its Affiliates shall
thereupon be Defaulting Parties subject to the provisions of this Article 5. If
all non-defaulting Development Parties or non-defaulting Entity Members, as
applicable, fail to timely satisfy such obligations, the Development Parties or
Entity Members shall be deemed to have unanimously determined not to make such
expenditure and the Defaulting Party shall no longer be deemed to be in default
with respect to such expenditure.

 

  (f)

All amounts collected with respect to a Defaulting Party and its Affiliates
pursuant to Section 5.2(b), any other payments by or on behalf of a Defaulting
Party or its Affiliates prior to satisfaction of the Total Amount in Default,
and all amounts collected under any Joint Entity Agreement with respect to such
Defaulting Party and its Affiliates shall, during the continuation of the
default, be aggregated and applied to satisfy the Total Amount in Default with
respect to such Defaulting Party and its Affiliates, ratably in proportion to
the portion of the Total Amount in Default owed by each. Amounts received with
respect to any component of the Total Amount in Default shall be paid first to
the non-defaulting Development Parties or non-defaulting Entity Members, as
applicable, in proportion to the amounts paid by each pursuant to Section 5.2(e)
and (if applicable) under the applicable Joint Entity Agreement with respect to
such component and second to restore the amount held in the Joint Operations
Account for the benefit of the Defaulting Party and its Affiliates to the amount
that would be required under Section 2.3. The non-defaulting Development Parties
and

 

36



--------------------------------------------------------------------------------

  Entity Members shall be entitled to enforce any and all security available to
them under the Applicable Operating Agreements, Joint Entity Agreements and
other Associated Agreements with respect to such Defaulting Party’s and its
Affiliates’ Total Amount in Default, regardless of the specific agreement or
particular Affiliate to which any particular component of the Total Amount in
Default relates. For any Joint Entity Agreement that provides for reduction of a
defaulting Entity Member’s Membership Interest based upon Capital Contributions
made by such Entity Member when compared to those made by all Entity Members,
the non-defaulting Entity Members shall be entitled, at their option, to make
the calculation using the aggregates of all payments made by the defaulting
Entity Member and its Affiliates pursuant to this Agreement and of all payments
made by all Entity Members and their Affiliates pursuant to this Agreement, in
lieu of using Capital Contributions made under the Joint Entity Agreement alone.

Section 5.3 Right to Costs of Enforcement. Each Affected Party shall be entitled
to recover from the Defaulting Party all reasonable attorneys’ fees and other
reasonable costs sustained in the collection of amounts owed by the Defaulting
Party.

Section 5.4 Cumulative and Additional Remedies. The rights and remedies granted
to an Affected Party in this Article 5 shall be cumulative, not exclusive, and
shall be in addition to any other rights and remedies that may be available to
the Affected Party, at Law, in equity or otherwise. Each right and remedy
available to an Affected Party may be exercised from time to time and so often
and in such order as may be considered expedient by an Affected Party in its
sole discretion.

Section 5.5 Remedies for Failure to Pay Carried Costs.

 

  (a) If BG or any BG Member becomes a Defaulting Party with respect to any
Carried Costs, (a “Carried Cost Default”), then in addition to a Default Notice
with respect thereto, EXCO will give notice of such Carried Cost Default (a
“Carried Cost Default Notice”) to BG (and, if applicable, such BG Member). If BG
fails to pay, or cause such BG Member to pay, such owed and undisputed Carried
Costs within fifteen (15) days of BG’s (and, if applicable, such BG Member’s)
receipt of a Carried Cost Default Notice, then, at the option of EXCO
(exercisable at any time prior to the cure of such Carried Cost Default), which
option shall be exercised by notice to BG (and, if applicable, such BG Member)
(the “Carried Cost Election Notice” ), BG shall pay, or shall cause the BG
Members to pay, to EXCO: (i) the Carried Cost Balance, plus (ii) interest on the
past due portion of the Carried Cost Balance at the Default Interest Rate from
the date of such non-payment of Carried Costs until such payment is made. Such
payment of the Carried Cost Balance, plus applicable interest, shall be made
within fifteen (15) days following BG’s and/or the BG Member’s receipt of the
Carried Cost Election Notice.

 

37



--------------------------------------------------------------------------------

  (b) If EXCO elects to exercise its rights pursuant to this Section 5.5, BG
and/or such BG Member shall be deemed to no longer be in default of its
obligations to pay Carried Costs in accordance with the terms of Section 2.2 of
this Agreement, and such obligation to pay Carried Costs shall be deemed to be
fully satisfied and, at EXCO’s option (exercised by notice to BG within fifteen
(15) days following BG’s and/or the BG Member’s receipt of the Carried Cost
Election Notice), this Agreement shall terminate. EXCO shall be entitled to
exercise any and all rights and remedies that may be available to EXCO to
enforce its rights under this Section 5.5, whether set forth in this Agreement,
the Applicable Operating Agreement, at Law, in equity (including specific
performance of this Agreement) or otherwise.

ARTICLE 6

TRANSFERS

Section 6.1 Maintenance of Uniform Interest; Tag-Along Right; Minimum
Participating Interest; Transfers by Defaulting Parties.

 

  (a) For the purpose of maintaining uniformity of ownership in the AMI Area as
among the Development Parties, from and after the Closing Date, no Development
Party shall, and each Development Party shall cause each of its affiliated
Entity Members not to, Transfer any portion of its Joint Development Interest
unless such Transfer covers (1) the entirety of such Development Party’s and its
Affiliates’ (including its affiliated Entity Members’) Joint Development
Interests, or an equal undivided percentage of all of such Development Party’s
and its Affiliates’ Joint Development Interest, (2) a Material Interest or
(3) an Other Interest. Furthermore, no Development Party shall undergo, or shall
permit its affiliated Entity Members to undergo, a Change in Equity Ownership
unless such Change in Equity Ownership covers the entirety of the Equity
Ownership in such Development Party and its affiliated Entity Members or an
equal undivided percentage of the Equity Ownership of each of the Development
Party and its affiliated Entity Members. The requirement in this Section 6.1(a)
is intended to ensure, among other things, that each Entity Member of the
Company has an Affiliate that is a Development Party, and that each Development
Party has an Affiliate that is an Entity Member of the Company.

 

  (i) Any Transfer by a Development Party or Entity Member of a Joint
Development Interest (other than a Material Interest or Other Interest) shall
also transfer a proportionate share of the Transferring Development Party’s and
its Affiliates’ interests in this Agreement and all of the Associated Agreements
other than Secondment Agreements.

 

  (ii) A Development Party or Entity Member may select which of its and its
Affiliates’ interests in each Development Asset and Joint Entity comprise the
Transferred undivided interest where interests in any such Development Asset or
Joint Entity are owned by more than one Affiliate.

 

  (iii) Except in the case of a Development Party transferring all of its Joint
Development Interest, no Transfer of its Joint Development Interest (other than
a Material Interest or Other Interest) shall be made by a Development Party
which results in the transferor or transferee holding a JDA Interest of less
than ten percent (10%).

 

38



--------------------------------------------------------------------------------

  (iv) For the avoidance of doubt, nothing in this Section 6.1(a) shall prevent
a Development Party from Transferring a Material Interest or an Other Interest
in accordance with the terms and conditions of this Agreement.

 

  (b) In the event any Development Party (the “Tag Offeror”) proposes to
Transfer its leasehold, working or mineral fee interest and obligations with
respect to Outside AMI Rights (the “Tag Assets”) to a third party other than an
Affiliate of such Tag Offeror (such Person, a “Tag Transferee”), it shall, once
the final terms and conditions of such Transfer (the “Tag-Along Transaction”)
have been fully negotiated, send an offer notice (a “Tag Notice”) to the Company
and each other Development Party (each, a “Tag Offeree”) granting such Tag
Offerees the opportunity to join in the Tag-Along Transaction on a pro rata
basis in proportion to each Tag Offeree’s Participating Interest in the Tag
Assets and on the same terms and conditions. A Tag-Along Transaction shall not
provide the Tag Transferee with any Tag Right related to any leasehold, working
or mineral fee interest and obligations with respect to any Development Assets
inside of the AMI Area.

 

  (i) The Tag Notice shall disclose all the final terms and conditions of the
Tag-Along Transaction (including the purchase price thereof expressed in U.S.
dollars) and be accompanied by a copy of all instruments or relevant portions of
instruments establishing such terms and conditions.

 

  (ii) Each Tag Offeree shall have the right (a “Tag Right”), exercisable by
delivery of notice to the Tag Offeror at any time within ten (10) days after
receipt of the Tag Notice, to sell pursuant to such Tag-Along Transaction and
upon the terms and conditions set forth in the Tag Notice, up to such Tag
Offeree’s pro rata portion of the Tag Assets; provided, however, that if the
proposed Tag Transferee is unwilling to purchase all of the Tag Assets requested
to be included by all exercising Tag Offerees and the Tag Assets held by the Tag
Offeror subject to the Tag-Along Transaction, then each Tag Offeree shall have
the right to sell pursuant to such Tag-Along Transaction, at the offer price and
upon the terms and conditions set forth in the Tag Notice, a portion of such Tag
Offeree’s Tag Assets as provided in the next succeeding sentence. If any Tag
Offeree has exercised its Tag Right and the proposed Tag Transferee is unwilling
to purchase all of the Tag Assets proposed to be transferred by the Tag Offeror
and all exercising Tag Offerees (determined in accordance with the first
sentence of this Section 6.1(b)(ii)) then the Tag Offeror and each exercising
Tag Offeree shall reduce, on a pro rata basis based on their respective
Participating Interests in such Tag Assets, the amount of such Tag Assets that
each otherwise would have sold so as to permit the Tag Offeror and each
exercising Tag Offeree to sell the portion of the Tag Assets (determined in
accordance with such reduced Participating Interests) that the proposed Tag
Transferee is willing to purchase (the “Tag Purchased Assets”).

 

39



--------------------------------------------------------------------------------

  (iii) The Tag Offerees and such Tag Offeror shall sell to the proposed Tag
Transferee all the Tag Assets proposed to be Transferred by the Tag Offerees and
such Tag Offeror, or at the option of the proposed Tag Transferee, the Tag
Purchased Assets, upon the same terms and conditions, individually and in the
aggregate (adjusted as necessary to reflect the Tag Purchased Assets), as those
in the Tag-Along Transaction and the Tag Notice and at the time and place of the
closing of the Tag-Along Transaction as provided for in the Tag Notice (subject
to extension to the extent necessary to pursue any required regulatory
approvals), or on such other terms and conditions and at such other time and
place as the Tag Offerees, such Tag Offeror and the proposed Tag Transferee
shall agree in writing.

 

  (c) No Defaulting Party may Transfer all or any part of its Joint Development
Interest or any other Development Asset unless and until the Total Amount in
Default is paid by such Defaulting Party or its transferee or any other Person
on behalf of such Defaulting Party.

Section 6.2 Requirements for Transfer.

 

  (a) Any Transfer or Encumbrance of all or any portion of a Joint Development
Interest (excluding any Material Interest or Other Interest) must expressly be
made subject to this Agreement and, to the extent applicable, the Associated
Agreements. Notwithstanding the foregoing, no Credit Facility Encumbrance shall
be subject to the terms and conditions of this Agreement or any Associated
Agreement, except that Credit Facility Encumbrances granted at or after the
Closing Date (other than Credit Facility Encumbrances granted pursuant to the
Existing EXCO Credit Facility) shall be subject to Section 3.4 (excluding
Section 3.4(f)) and Article 8 of this Agreement and all Joint Development
Operating Agreements.

 

  (b)

A transferee of any Transfer of a Joint Development Interest in the Development
Assets shall have no rights under this Agreement or the Associated Agreements
unless and until such transferee (i) provides the non-transferring Development
Parties and Joint Development Operator executed counterparts of the instrument
or instruments providing for such Transfer, (ii) expressly undertakes to be
bound by the terms of this Agreement and the Associated Agreements through the
execution and delivery of an instrument in substantially the form attached
hereto as Exhibit “F” (the “Assumption Agreement”) and (iii) either (A) delivers
(1) where EXCO is the transferor, a guarantee from a direct or indirect parent
company of such transferee of comparable or better credit quality to the credit
quality on the Closing Date of the guarantor for the Joint Development Interest
being transferred or (2) where BG is the transferor, a guarantee from a direct
or indirect parent company of such transferee that has a long-term credit rating
from

 

40



--------------------------------------------------------------------------------

  Standard & Poor’s Ratings Group of not less than “BB-” or a long-term credit
rating from Moody’s Investors Service, Inc. of not less than “Ba3”, in each case
in favor of each of the other Parties in substantially the form of Exhibits “A”
and “H” or (B) delivers written confirmation from the transferor that the
guarantee furnished by the transferor with respect to the Joint Development
Interest being transferred will remain in full force and effect with respect to
that interest following the Transfer.

 

  (c) Any transferee of any Membership Interests in a Joint Entity shall have no
rights under this Agreement or the Associated Agreements unless and until it
complies with all conditions precedent of a Membership Interest transfer in the
applicable Joint Entity Agreement.

 

  (d) Any Affiliate of a Development Party that is not a Development Party and
that receives a Transfer of a Membership Interest in a Joint Entity other than
the Company, must execute a ratification of this Agreement in a form
substantially similar to Exhibit “I”.

Section 6.3 Liability of Transferor/Transferee. With respect to any Transfer of
a Joint Development Interest (other than a Material Interest or Other Interest):

 

  (a) a transferring Party shall, notwithstanding such Transfer, be liable to
the other Parties, including the Joint Development Operator, for its obligation
to fund its share (as of the time of the Transfer) of (i) the Development
Operations in which it is participating included in approved Annual Work Program
and Budgets (including multi-year expenditures included in more than one Annual
Work Program and Budget) as of the date of the Transfer and (ii) Sole Risk
Development Operations in which such Development Party is participating;

 

  (b) a transferring Entity Member shall, notwithstanding such Transfer, be
liable to its Joint Entity, the other Entity Members and Joint Development
Operator for its obligation to fund its share (as of the time of the Transfer)
of (i) Capital Contributions to its Joint Entities with respect to Development
Operations in which such Joint Entities are participating included in approved
Annual Work Program and Budgets (including multi-year expenditures included in
more than one Annual Work Program and Budget) as of the date of the Transfer and
(ii) Sole Risk Entity Operations in which such Entity Member is (directly,
through an affiliated Development Party, or by participation of the Joint Entity
on its behalf) participating;

 

  (c) each transferring Party and Entity Member shall also be liable for its
share of all other obligations, in each case, accrued under this Agreement or
any Associated Agreement (including, in the case of any Entity Member, its share
of Capital Contributions required to fund its Joint Entity’s share of
obligations accrued under an Applicable Operating Agreement entered into by the
Joint Entity) on or prior to such Transfer;

 

41



--------------------------------------------------------------------------------

  (d) Upon compliance of its transferee with the terms of Section 6.2, each
transferring Party and Entity Member (and, if a replacement guarantee complying
with Section 6.2(b)(iii) is furnished, each guarantor of its obligations under
this Agreement and any Associated Agreement) shall be released from any other
obligations accruing after the date of the Transfer under this Agreement or any
Associated Agreement with respect to the Joint Development Interest being
Transferred and for which it is not liable under Section 6.3(a), (b) or
(c) above, except in the case where the Transfer at issue is made to an
Affiliate or where there is a Credit Facility Foreclosure on all or any part of
a Party’s Joint Development Interest, in which cases the transferring Party or
Party subject to the foreclosure, as applicable, shall remain primarily liable
for all such obligations; and

 

  (e) for purposes of this Section 6.3, costs of plugging and abandoning wells
and decommissioning facilities in which the transferring Party or an applicable
Joint Entity has participated (or has paid a share of the costs under the
preceding sentence) shall be considered to accrue at the time when applicable
operator cash calls such amounts or the Parties or the Joint Entities are
required to provide security for such amounts under the terms of this Agreement
or the Associated Agreements, whichever is earlier.

Section 6.4 Encumbrances by Parties. Nothing contained in this Article 6 or in
Articles 7 or 8 shall prevent a Party from Encumbering all or any undivided
share of its Joint Development Interest or any other interest in the Development
Assets to a third party after the Closing Date, provided that:

 

  (a) such Party shall remain liable for all obligations relating to such Joint
Development Interest except as provided in Section 6.3; and

 

  (b) other than with respect to a Credit Facility Encumbrance, such Encumbrance
shall be expressly subordinated to the rights of the other Parties under this
Agreement, including any mortgage or security interest provided for herein or in
the Associated Agreements, which subordination shall be expressly for the
benefit of the other Parties.

ARTICLE 7

CONSENT TO ASSIGNMENT

Section 7.1 Certain Transfers during Initial Three Year Period. From and after
the Closing Date and until the third anniversary of the Closing Date (such
period, the “Initial Three Year Period”), no Development Party shall, and no
Development Party shall permit any of its affiliated Entity Members to, Transfer
all or any part of its Joint Development Interest (except an Other Interest) or
undergo a Change in Equity Ownership without the prior written consent of each
other Development Party, which consent may be withheld for any reason in the
sole discretion of such other Development Party, provided that no such consent
shall be required for any Transfer of all or any part of a Development Party’s
or affiliated Entity Member’s Joint Development Interest to an Affiliate of such
Development Party, provided that any subsequent

 

42



--------------------------------------------------------------------------------

Transfer of a Joint Development Interest (except an Other Interest) by such
Affiliate of such Development Party to a Person that is not an Affiliate of such
Development Party during the Initial Three Year Period shall require the prior
written consent of the other Development Parties, which consent may be withheld
for any reason in the sole discretion of such other Development Parties.
Further, during the Initial Three Year Period, no Affiliate of a Development
Party that has been Transferred a Joint Development Interest (unless limited to
an Other Interest) may undergo a Change in Equity Ownership without the prior
written consent of each other Development Party, which consent may be withheld
for any reason in the sole discretion of such other Development Party.

Section 7.2 Other Transfers. A Development Party or its affiliated Entity Member
shall be permitted to Transfer all or any part of its Joint Development Interest
after the Initial Three Year Period, provided that a transferee must with its
Affiliates have the financial ability to perform its future payment obligations
hereunder and under the Associated Agreements and the technical ability to
participate in the planning of future operations.

Section 7.3 Additional Consent Requirements. For the avoidance of doubt, any
Transfer of a Joint Development Interest (except an Other Interest) shall also
be subject to any restrictions on Transfer set forth in the Associated
Agreements applicable thereto in addition to those set forth in this Agreement;
provided that to the extent any such Associated Agreement contains a right to
withhold consent to Transfer or a preferential purchase right in favor of
another Development Party, as between the transferring Development Party and the
other Development Parties that are parties to such Associated Agreement, any
such consent right or preferential purchase right in such Associated Agreement
shall not apply so long as this Agreement remains in effect; and, provided
further that, to the extent any Joint Entity Agreement contains any right to
withhold consent to Transfer or any preferential purchase right in favor of
another Entity Member, as between the transferring Entity Member and the other
Entity Members that are parties to such Joint Entity Agreement, any such consent
right or preferential purchase right in such Joint Entity Agreement shall not
apply so long as this Agreement remains in effect.

Section 7.4 Consents for Transfer of Joint Development or Party Operatorship.
Except as may be expressly required by the terms of this Agreement, neither
Joint Development Operator nor any Party Operator may transfer all or any part
of its rights or obligations as Joint Development Operator hereunder or as Party
Operator under any Applicable Operating Agreement without the prior written
consent of each Development Party, which consent may be withheld for any reason
in the sole discretion of such Development Party.

 

43



--------------------------------------------------------------------------------

ARTICLE 8

PREFERENTIAL RIGHT TO PURCHASE; CHANGES IN EQUITY OWNERSHIP

Section 8.1 Preferential Right to Purchase. Any Transfer of all or a portion of
a Development Party’s or Entity Member’s Joint Development Interest, other than
a Transfer thereof to a Wholly-Owned Affiliate or a Transfer of an Other
Interest shall be subject to the following procedure.

 

  (a) Once the final terms and conditions of such Transfer have been fully
negotiated and are binding upon the parties thereto, the transferring
Development Party or Entity Member and all its Affiliates who are also proposing
to Transfer shall jointly disclose all such final terms and conditions as are
relevant to the acquisition of the Joint Development Interest (and, if
applicable, the determination of the Cash Value of the Joint Development
Interest) in a notice to the non-transferring Development Parties and Entity
Members with Membership Interests in the applicable Joint Entity(ies), which
notice shall be accompanied by a copy of all instruments or relevant portions of
instruments establishing such terms and conditions. Each non-transferring
Development Party and its affiliated Entity Members, as applicable, shall have
the right to acquire the Joint Development Interest subject to such proposed
Transfer from the transferring Development Party and Entity Member(s) on the
terms and conditions described in Sections 8.1(c) and 8.1(d), as applicable, if,
within sixty (60) days of the transferring Development Party’s or Entity
Member’s notice, the non-transferring Development Party and its affiliated
Entity Members deliver to the transferring Development Party or Entity Member a
counter-notification that they accept such terms and conditions without
reservations or conditions (subject to the other provisions of this Section 8.1,
where applicable). If no non-transferring Development Party and its affiliated
Entity Members deliver such counter-notification within such time, such Transfer
to the proposed transferee may proceed without further notice, subject to the
other provisions of this Agreement, under terms and conditions no more favorable
to the transferee than those set forth in the notice to the non-transferring
Development Parties and Entity Members, provided that such Transfer shall be
concluded within one hundred twenty (120) days from the date of the notice. If
such Transfer fails to be concluded within such period and the parties thereto
desire thereafter to proceed with such proposed Transfer, the transferring
Development Party and Entity Members shall be required to re-offer the Joint
Development Interest subject to the Transfer to the non-transferring Development
Parties and their affiliated Entity Members in accordance with the terms and
conditions of this Section 8.1. No Development Party or Entity Member shall have
a right under this Section 8.1 to acquire any asset other than a Joint
Development Interest, nor shall a Development Party or Entity Member be required
to acquire any asset other than a Joint Development Interest, regardless of
whether other properties are included in the Transfer at issue.

 

44



--------------------------------------------------------------------------------

  (b) If more than one non-transferring Development Party and its affiliated
Entity Members counter-notify that they intend to acquire the transferring
Development Party’s and Entity Members’ Joint Development Interest that is
subject to the proposed Transfer, then each such Development Party and its
affiliated Entity Members shall acquire a proportion of the Joint Development
Interest to be transferred equal to the ratio of its own Participating Interest
or Percentage Interest, as applicable, to the total Participating Interests or
Percentage Interests of all counter-notifying Development Parties or Entity
Members, unless the counter-notifying Development Parties or Entity Members
otherwise agree. In the event that a Person other than the Development Parties
or their Affiliates validly exercises a preferential right to acquire all or a
part of the transferring Development Party’s or Entity Member’s Joint
Development Interest that is subject to the proposed Transfer, then the rights
of the non-transferring Development Party or Entity Members shall be limited to
the portion of the Joint Development Interest being transferred that is not
acquired by such other Person.

 

  (c) In the event of a Cash Transfer that does not involve other properties as
part of a wider transaction, each non-transferring Development Party or Entity
Member shall have a right to acquire the Joint Development Interest subject to
the proposed Transfer on the same final terms and conditions as were negotiated
with the proposed transferee.

 

  (d) In the event of a Transfer of all or a portion of a Joint Development
Interest that is not a Cash Transfer or involves other properties included in a
wider transaction (package deal), the transferring Development Party or Entity
Member shall include in its notification to the non-transferring Development
Parties and Entity Members with Membership Interests in the applicable Joint
Entity(ies) a statement of the proposed Cash Value of the Joint Development
Interest subject to the proposed Transfer, and each non-transferring Development
Party or Entity Member shall have a right to acquire such Joint Development
Interest on the same final terms and conditions as were negotiated with the
proposed transferee except that it shall pay the Cash Value in immediately
available funds at the closing of the Transfer in lieu of the consideration
payable in the third party offer, and the terms and conditions of the applicable
instruments shall be modified as necessary to reflect the acquisition of a Joint
Development Interest for cash. In the case of a package sale, the
non-transferring Development Parties and Entity Members may not acquire the
Joint Development Interest subject to the proposed package sale unless and until
the completion of the wider transaction (as modified by the exclusion of
properties subject to preemptive rights or excluded for other reasons) with the
package sale transferee. If for any reason the package sale terminates without
completion, the non-transferring Development Parties’ and Entity Members’ rights
to acquire the Joint Development Interest subject to the proposed package sale
shall also terminate.

 

  (e)

For purposes of Section 8.1(d), the Cash Value proposed by the transferring
Development Party or Entity Member in its notice shall be conclusively deemed
correct unless any non-transferring Development Party or Entity Member gives
notice to the transferring Development Party or Entity Member within thirty
(30) days of receipt of the transferring Development Party’s or Entity Member’s
notice

 

45



--------------------------------------------------------------------------------

  stating that it does not agree with the statement of the Cash Value, stating
the Cash Value it believes is correct, and providing any supporting information
that it believes is helpful. In such event, the Development Parties or Entity
Members, as applicable, shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Development
Party or Entity Member shall be entitled to refer the matter to an independent
expert as provided in Section 13.3 for determination of the Cash Value, provided
that the transferring Development Party and Entity Members may elect to
terminate the proposed Transfer, and any non-transferring Development Party and
its affiliated Entity Members may elect to revoke their notice of intention to
purchase, in either case by notice to the other Development Parties or Entity
Members at any time prior to the time that the independent expert is retained
pursuant to such provision. The Cash Value to be submitted to the independent
expert by the transferring Development Party or Entity Member shall be the Cash
Value provided by such Development Party or Entity Member in the notice provided
to the non-transferring Development Parties and Entity Members pursuant to
Section 8.1(d), and the Cash Value to be submitted to the independent expert by
each non-transferring Development Party and its affiliated Entity Members shall
be the Cash Value provided by such Development Party or its affiliated Entity
Member in the notice provided to the transferring Development Party or Entity
Member pursuant to this Section 8.1(e).

 

46



--------------------------------------------------------------------------------

  (f) In the event that any Person other than a Development Party or an
Affiliate of a Development Party validly exercises after the Closing Date a
preferential right to purchase with respect to any Development Assets in
connection with the transactions conducted under the Transfer Agreement or in
connection with any subsequent Transfer subject to this Agreement, any such
Development Assets and all other remaining interests of the Development Parties
and Joint Entities in the same Oil and Gas Assets shall, following the closing
of such preferential right acquisition, be deemed to be Excluded Interests, and
the Participating Parties in such Development Interests shall be entitled to
exercise the rights with respect thereto that are set forth in Sections 3.5(g)
and 9.2(h).

Section 8.2 Changes in Equity Ownership.

 

  (a) Any Change in Equity Ownership of a Development Party or an Entity Member
shall be subject to the terms and conditions of this Section 8.2. For purposes
of this Section 8.2, the term “Acquired Party” shall refer to each Development
Party or Entity Member that is subject to a Change in Equity Ownership, “Other
Development Parties” shall refer to, in the case of a Development Party that is
subject to a Change in Equity Ownership, all other Development Parties not
subject to the Change in Equity Ownership and, in the case of an Entity Member
that is subject to Change in Equity Ownership, all other Entity Members that are
not subject to the Change in Equity Ownership, and “Acquiror” shall refer to the
third party proposing to acquire an equity interest in the Acquired Party in the
Change in Equity Ownership.

 

  (b)

Once the final terms and conditions of a Change in Equity Ownership have been
fully negotiated and are binding upon the parties thereto, all affiliated
Acquired Parties shall disclose all such final terms and conditions as are
relevant to the acquisition of such Acquired Parties’ Joint Development Interest
and other interests in the Development Assets and the determination of the Cash
Value of that Joint Development Interest and other interests in a notice to the
Other Development Parties, which notice shall be accompanied by a copy of all
instruments or relevant portions of instruments establishing such terms and
conditions. Each Other Development Party shall have the right to acquire the
Acquired Parties’ Joint Development Interests and other interests in the
Development Assets on the terms and conditions described in Section 8.2(d) if,
within sixty (60) days of the Acquired Parties’ notice, the Other Development
Party delivers to the Acquired Party a counter-notification that it accepts such
terms and conditions without reservations or conditions (subject to the other
provisions of this Section 8.2, where applicable). If no Other Development Party
delivers such counter-notification, the Change in Equity Ownership may proceed
without further notice, subject to the other provisions of this Article 8, under
terms and conditions no more favorable to the Acquiror than those set forth in
the notice to the Other Development Parties, provided that the Change in Equity
Ownership shall be concluded within one hundred twenty (120) days from the date
of the notice. If the Change in Equity Ownership fails to be concluded within
such period and the direct or indirect owners, as the case may be, of the

 

47



--------------------------------------------------------------------------------

Acquired Parties desire thereafter to proceed with such proposed Change in
Equity Ownership, the Acquired Parties shall be required to re-offer the Joint
Development Interest and other interests in the Development Assets subject to
the Change in Equity Ownership to the Other Development Parties in accordance
with the terms and conditions of this Section 8.2. No Other Development Party
shall have a right under this Section 8.2 to acquire any asset other than a
Joint Development Interest, nor shall any Other Development Party be required to
acquire any asset other than a Joint Development Interest and other interests in
the Development Assets, regardless of whether other properties are subject to
the Change in Equity Ownership.

 

  (c) If more than one Other Development Party counter-notifies that it intends
to acquire the Acquired Parties’ Joint Development Interest and other interests
in the Development Assets that are subject to the proposed Change in Equity
Ownership, then each such Other Development Party shall acquire a proportion of
the Joint Development Interest subject to the Change in Equity Ownership equal,
in the case of Development Assets, to the ratio of its own Participating
Interest to the total Participating Interests of all counter-notifying Other
Development Parties, and, in the case of Membership Interests in any Joint
Entity, to the ratio of its own Percentage Interest to the total Percentage
Interests of all counter-notifying Other Development Parties, unless the
counter-notifying Other Development Parties otherwise agree.

 

  (d) The Acquired Party shall include in its notification to the Other
Development Parties a statement of the proposed Cash Value of the Joint
Development Interest subject to the proposed Change in Equity Ownership, and
each Other Development Party shall have a right to acquire such Joint
Development Interest and other interests in the Development Assets for the Cash
Value, on the final terms and conditions negotiated with the Acquiror that are
relevant to the acquisition of a Joint Development Interest and other interests
in the Development Assets for cash. No Other Development Party may acquire the
Acquired Parties’ Joint Development Interest and other interests in the
Development Assets pursuant to this Section 8.2 unless and until completion of
the Change in Equity Ownership. If for any reason the Change in Equity Ownership
agreement terminates without completion, the Other Development Parties’ rights
to acquire the Joint Development Interest and other interests in the Development
Assets subject to the proposed Change in Equity Ownership shall also terminate.

 

  (e)

For purposes of Section 8.2(d), the Cash Value proposed by the Acquired Party in
its notice shall be conclusively deemed correct unless any Other Development
Party gives notice to the Acquired Parties within thirty (30) days of receipt of
the Acquired Parties’ notice stating that it does not agree with the Acquired
Parties’ statement of the Cash Value, stating the Cash Value it believes is
correct, and providing any supporting information that it believes is helpful.
In such event, the Development Parties shall have fifteen (15) days in which to
attempt to negotiate an agreement on the applicable Cash Value. If no agreement
has been reached by the end of such fifteen (15) day period, any affected
Development Party shall be

 

48



--------------------------------------------------------------------------------

entitled to refer the matter to an independent expert as provided in
Section 13.3 for determination of the Cash Value, provided that the Acquired
Parties may elect to terminate the proposed Change in Equity Ownership, and any
Other Development Party may elect to revoke its notice of intention to purchase,
in either case by notice to the other Development Parties at any time prior to
the time that the independent expert is retained pursuant to such provision. The
Cash Value to be submitted to the independent expert by the Acquired Parties
shall be the Cash Value provided by such Acquired Parties in the notice provided
to the non-transferring Development Parties pursuant to Section 8.2(d), and the
Cash Value to be submitted to the independent expert by each Other Development
Party shall be the Cash Value provided by such Other Development Party in the
notice provided to the Acquired Parties pursuant to this Section 8.2(e).

ARTICLE 9

AREA OF MUTUAL INTEREST; CERTAIN RENTALS; JOINT ENTITIES

Section 9.1 Creation of Area of Mutual Interest. The Development Parties agree
that the AMI Area shall be an area of mutual interest.

Section 9.2 Area of Mutual Interest Procedures.

 

  (a)

If, during the period commencing on January 1, 2010 and ending on January 1,
2020, a Development Party or any Affiliate thereof (such Development Party,
whether it or its Affiliate is the acquiror, an “Acquiring Development Party”)
completes an Acquisition in the AMI Area or an Equity Acquisition relating to an
entity holding Oil and Gas Assets in the AMI Area from a non-Affiliate (a
“Selling Party”), the Acquiring Development Party shall provide written notice
(an “Offer Notice”) to the other Development Parties (each, a “Non-Acquiring
Development Party”), which notice shall disclose all final terms and conditions
relevant to the Acquisition or Entity Acquisition and be accompanied by a copy
of all instruments or relevant portions of instruments establishing such terms
and conditions; provided that (i) where EXCO or any of its Affiliates is the
Acquiring Development Party (A) it shall not be required to deliver any Offer
Notice with respect to the Additional Interests, and the Additional Interests
shall be subject to the provisions of the Transfer Agreement and not the
provisions of this Article 9 and (B) it shall not be required to deliver any
Offer Notice relating to any such Acquisition or Entity Acquisition by EXCO or
any of its Affiliates occurring on or after the tenth day prior to the Closing
Date up the Closing Date until five (5) Business Days after the Closing Date,
and (ii) where BG or any of its Affiliates is the Acquiring Development Party,
it shall not be required to deliver any Offer Notices relating to any
Acquisition or Equity Acquisition by BG or any of its Affiliates occurring on or
after January 1, 2010, but prior to the Closing Date until five (5) Business
Days after the Closing Date. Subject to the rights of any third parties under
any relevant Applicable Operating Agreement, each Non-Acquiring Development
Party shall have the right (but not the obligation) to acquire its undivided
Participating Interest share (the “Offered Interest”) in the Oil and Gas Assets
(or, in the case of an Entity Acquisition, if the direct or indirect interests
of

 

49



--------------------------------------------------------------------------------

  the acquired entity in Oil and Gas Assets in the AMI Area make up more than
seventy-five percent (75%) of the total Cash Value of the interest acquired or
to be acquired, at the option of the Non-Acquiring Development Parties, to be
determined by a majority in interest based on their Participating Interests, the
right (but not the obligation) to acquire its Offered Interest in the entity
itself) (as applicable, the “Acquired Interest”) upon the same terms and
conditions on which the Acquiring Development Party or its Affiliate acquired
the Acquired Interest, and effective on the same date on which the Acquiring
Development Party’s or its Affiliate’s Acquisition was effective, subject to the
Non-Acquiring Development Party assuming its Participating Interest share of all
duties and obligations with respect to the Acquired Interest and paying the
Acquiring Development Party the Non-Acquiring Development Party’s Participating
Interest share of any consideration paid by the Acquiring Development Party or
its Affiliate (and, in the case of Acquired Interests including Leases, any
lease broker costs incurred in acquiring such Leases). Notwithstanding anything
to the contrary in the preceding sentence, in the event that one or more
Non-Acquiring Development Parties elect not to acquire their Offered Interests,
each Non-Acquiring Development Party’s Offered Interest shall be that portion of
the Acquired Interest that such Non-Acquiring Development Party’s Participating
Interest bears to the aggregate Participating Interests of the Acquiring
Development Party and the Non-Acquiring Development Parties electing to
participate in such Acquisition or Equity Acquisition of the Acquired Interest.
An Acquiring Development Party shall use commercially reasonable efforts to
assign a share of its or its Affiliate’s rights and obligations under the
acquisition documents to the Non-Acquiring Development Parties, provided that
the Acquiring Development Party shall not be required to pay cash or otherwise
surrender value or incur any liability to the Selling Party to obtain such a
right. Within fifteen (15) days of the delivery of an Offer Notice, the
Acquiring Development Party shall provide the Non-Acquiring Development Parties
with access to complete well files and all geological and geophysical, title,
environmental, contract and other information about the applicable Oil and Gas
Assets (and if applicable, the entity holding them) to which the Acquiring
Development Party has access, and until the earlier of (i) the expiration of the
sixty (60) day election period in Section 9.2(b) or (ii) an election by the
Non-Acquiring Development Party to acquire its Offered Interest, the Acquiring
Development Party shall notify each Non-Acquiring Development Party of any
material developments (positive or adverse) that may occur with respect to the
Offered Interest.

 

  (b)

Each Non-Acquiring Development Party shall have a period of sixty (60) days
after receipt of the Offer Notice to notify the Acquiring Development Party in
writing whether it elects to acquire its Offered Interest. Failure to give
timely notice of such election shall be deemed an election not to acquire its
Offered Interest. If a Non-Acquiring Development Party timely elects to acquire
its Offered Interest, then the Acquiring Development Party and such
Non-Acquiring Development Party shall, as promptly as commercially practicable,
enter into agreements for the Transfer of the Non-Acquiring Development Party’s
Offered Interest on substantially the same terms as provided in the agreements
between

 

50



--------------------------------------------------------------------------------

  the Selling Party and the Acquiring Development Party or its Affiliate (with
such changes as may be necessitated by the differences in parties, the transfer
of only a Participating Interest share, the inclusion of lease broker costs to
the extent required by Section 9.2(a), and, if applicable, the apportionment of
rights from an Equity Acquisition or package deal or the payment of Cash Value
in lieu of other consideration), provided that the Acquiring Development Party
shall in no event have liability to the Non-Acquiring Development Party for
representations, warranties or indemnities with respect to the Acquired Interest
in excess of the Non-Acquiring Development Party’s Offered Interest share of
amounts that the Acquiring Development Party or its Affiliate actually recovers
under the third party acquisition agreement and related documents for the same
matters. Subject to the foregoing, the Parties shall execute and deliver the
applicable documents and take such other actions as shall be reasonably required
to accomplish the transfer promptly after the Non-Acquiring Development Party’s
exercise of its option, and the Non-Acquiring Development Party shall pay its
Offered Interest share of any consideration paid by the Acquiring Development
Party or its Affiliate, or the Cash Value in lieu thereof, as provided for
herein; provided, however, that such execution and delivery of the mutually
agreed instruments of transfer (in recordable form if applicable) by the Selling
Party or Acquiring Development Party, as applicable, transferring ownership of
the Offered Interest to such Non-Acquiring Development Party and payment of such
consideration shall occur simultaneously and each such action shall be
contingent upon the other. Should the Non-Acquiring Development Party fail to
tender payment in full on the date due under the instruments of transfer,
interest will accrue at the Default Interest Rate on the purchase price for the
Offered Interests until such payment is made or, at the option of the Acquiring
Development Party, to be exercised by notice to the Non-Acquiring Development
Party prior to the cure of the default, the Non-Acquiring Development Party
shall be deemed to have elected not to acquire its Offered Interest.

 

  (c) If the Acquired Interest arises out of a farmout agreement or similar
agreement requiring the drilling of a well or the performance of other similar
obligations (or is an interest in an entity that is subject to a similar
obligation), the election by a Non-Acquiring Development Party to acquire its
Offered Interest shall also constitute an election by such Non-Acquiring
Development Party to join the Acquiring Development Party in all operations and
obligations required to earn such Offered Interest (or, if the acquired interest
is an interest in an entity, the applicable interest in such entity’s Oil and
Gas Assets) under such an agreement and to bear its proportion of the cost
thereof (including, if applicable, any Carried Costs relating thereto and such
operations shall automatically be added to the Development Work Program and the
relevant Annual Work Program and Budget). However, nothing in this
Section 9.2(c) shall be construed to prevent any Development Party from electing
not to join in a completion attempt of an earning or obligation well drilled
under the terms of a farmout agreement or similar agreement if such Development
Party (or the applicable entity) is not obligated to do so under the terms of
such farmout agreement or similar agreement.

 

51



--------------------------------------------------------------------------------

  (d) In the event an Acquired Interest is not acquired pursuant to a Cash
Transfer or is acquired with other properties included in a wider transaction
(package deal) or, subject to the election by the Non-Acquiring Development
Parties pursuant to Section 9.2(a), is an Entity Acquisition, the Acquiring
Development Party shall include in its notification to the Non-Acquiring
Development Parties a statement of the Cash Value of the Acquired Interest
(excluding the drilling of wells or performance of other obligations included as
part of the consideration), and each Non-Acquiring Development Party shall have
a right to acquire its Offered Interest on the same final terms and conditions
as were negotiated with the proposed transferor except that it shall pay the
Cash Value in immediately available funds to the Acquiring Development Party at
the time of its acquisition of the Offered Interest in lieu of the consideration
(excluding the drilling of wells or performance of other obligations included as
part of the consideration) payable in the third party offer, and the terms and
conditions of the applicable instruments shall be modified to reflect the
acquisition of the Offered Interest for cash. In the case of a package sale or
an Entity Acquisition, the Non-Acquiring Development Parties may not acquire an
interest in the Acquired Interest subject to the proposed package sale unless
and until the completion of the wider transaction (as modified by the exclusion
of properties subject to preemptive rights or excluded for other reasons) with
the package sale or Entity Acquisition transferor. If for any reason the package
sale or Entity Acquisition terminates without completion, the Non-Acquiring
Development Parties’ rights to acquire the Acquired Interest subject to the
proposed package sale shall also terminate.

 

  (e) For purposes of Section 9.2(d), the Cash Value proposed by the Acquiring
Development Party in its notice shall be conclusively deemed correct unless any
Non-Acquiring Development Party gives notice to the Acquiring Development Party
within thirty (30) days of its receipt of the Offer Notice stating that it does
not agree with the Acquiring Development Party’s statement of the Cash Value,
stating the Cash Value (excluding the drilling of wells or performance of other
obligations included as part of the consideration) it believes is correct, and
providing any supporting information that it believes is helpful. In such event,
the Development Parties shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Development
Party shall be entitled to refer the matter to an independent expert as provided
in Section 13.3 for determination of the Cash Value, provided that the Acquiring
Development Party may elect to terminate the proposed Acquisition or Entity
Acquisition of the Acquired Interest, and any Non-Acquiring Development Party
may elect to revoke its notice of intention to purchase, in either case by
notice to the other Development Parties at any time prior to the time that the
independent expert is retained pursuant to such provision. The Cash Value to be
submitted to the independent expert by the Acquiring Development Party shall be
the Cash Value provided by such Acquiring Development Party in the notice
provided to the Non-Acquiring Development Parties pursuant to Section 9.2(d),
and the Cash Value to be submitted to the independent expert by each
Non-Acquiring Development Party shall be the Cash Value provided by such
Non-Acquiring Development Party in the notice provided to the Acquiring
Development Party pursuant to this Section 9.2(e).

 

52



--------------------------------------------------------------------------------

  (f) If a Non-Acquiring Development Party elects not to acquire or fails to
make a timely election to acquire the Offered Interest, such Non-Acquiring
Development Party shall have no further rights whatsoever with regard to the
Acquired Interest and such Acquired Interest shall be excluded for all purposes
from this Agreement and the Associated Agreements and the provisions thereof,
except that the Acquiring Development Party and any Non-Acquiring Development
Parties who elect to acquire their Offered Interests shall be entitled to
(i) elect to have the Joint Development Operator acquire a one-half of one
percent (0.5%) interest in (if necessary to act on as operator thereof) and
serve as Party Operator of the Acquired Interest pursuant to Section 9.2(h) and
(ii) request that the Joint Development Operator perform those functions elected
pursuant to Section 3.5(g) (such Acquired Interest, when so excluded, shall be
an “Excluded Interest”).

 

  (g) Notwithstanding anything to the contrary herein, this Article 9 shall not
be applicable to: (i) Transfers among a Development Party and its Wholly-Owned
Affiliates; (ii) acquisitions of interests in any entity or entities directly or
indirectly owning Oil and Gas Assets if the direct or indirect interest in Oil
and Gas Assets makes up less than twenty-five percent (25%) of the total Cash
Value of the interest acquired or to be acquired, (iii) Joint Acquisitions,
(iv) any Excluded Assets, or (v) any transfer pursuant to any Farmout Sole Risk
Entity Operation.

 

  (h)

If all Non-Acquiring Development Parties elect to acquire their Offered Interest
in any Acquired Interest pursuant to this Section 9.2, then, unless the
Acquiring Development Party and each Non-Acquiring Development Party have agreed
to acquire their shares of the Acquired Interest in the form of equity interests
in a Joint Entity, in which event Section 3.4(g) shall apply if applicable, the
Parties shall be deemed to have determined that the Company or any other Joint
Entity serving as Joint Development Operator shall acquire a one-half of one
percent (0.5%) share of the Oil and Gas Assets within the Acquired Interest, and
each Development Party’s undivided interest, including the Acquiring Development
Party’s (or, if it has made an Entity Acquisition, its acquired entity’s)
interest, in such Oil and Gas Assets shall be reduced by the proportion of such
one-half of one percent (0.5%) share that its Participating Interest bears to
the Participating Interests of all Development Parties. In the case of any
Excluded Interest, the Participating Parties may, by an affirmative vote of
seventy-five percent (75%) of the Participating Interests, determine that (i) if
necessary in order for the Company or other Joint Entity serving as Joint
Development Operator to act as operator or contract operator of any Oil and Gas
Asset included in the Excluded Interests, the Company or any other Joint Entity
serving as Joint Development Operator shall acquire a one-half of one percent
(0.5%) share of such Oil and Gas Asset, and each Development Party’s undivided
interest, including the Acquiring Development Party’s (or, if it has made an
Entity Acquisition, its acquired entity’s) interest, in such Oil and Gas Asset
shall be reduced by the proportion of

 

53



--------------------------------------------------------------------------------

  such one-half of one percent (0.5%) share that its Participating Interest
bears to the Participating Interests of all Development Parties and (ii) to the
extent no third party is serving as operator of any Oil and Gas Assets included
in the Excluded Interest, the Company or any other Joint Entity serving as Joint
Development Operator shall operate such Oil and Gas Assets as Party Operator on
the same basis as if all activities with respect to such Oil and Gas Assets were
Sole Risk Development Operations by the Participating Parties and subject to the
terms of Article 3.

 

  (i) The Development Parties shall use commercially reasonable efforts to cause
the Joint Development Operator, and not a third party, to serve as operator of
any Acquired Interest other than any Excluded Interest. With respect to Excluded
Interests, if the Participating Parties elect for the Company or any other Joint
Entity serving as Joint Development Operator to operate such Excluded Interests,
then the Participating Parties shall use their commercially reasonable efforts
to cause the Joint Development Operator to serve as operator or contract
operator pursuant to Section 9.2(h) under a mutually agreeable operating
agreement covering such Acquired Interests which includes provisions for the
payment of fees to the Joint Development Operator to compensate it for acting as
a operator thereunder.

 

  (j) The Development Parties agree to use good faith efforts to keep each other
informed of any prospective Acquisitions or Entity Acquisitions being pursued by
each Development Party or its Affiliates within the AMI Area prior to the time
that an Offer Notice is required under Section 9.2(a). Such obligation shall be
subject to confidentiality agreements entered into with third parties; provided
that each Development Party shall use good faith efforts to (i) provide notice
of the prospective opportunity prior to entering into any confidentiality
agreement and (ii) have an exception included in such agreement allowing
disclosure to the other Development Parties and their Affiliates subject to
their execution of a substantially similar confidentiality agreement.

 

  (k) Each Development Party agrees to cause its Affiliates to comply with this
Article 9.

Section 9.3 Payment of Certain Rentals. If, at any time within the period that
is thirty (30) days prior to the expiration of any Lease included in the Subject
Oil and Gas Assets, no approved Annual Work Program and Budget contemplates
commencement of drilling operations or payment of delay rentals as may be
necessary to maintain such Lease in existence, a Development Party with an
interest in such Lease or an affiliated Entity Member holding an interest in the
Joint Entity having an interest in such Lease shall have the right to pay such
delay rental in order to maintain such Lease in existence (any Development Party
or Joint Entity paying such delay rental, a “Maintaining Party”), and within ten
(10) days of the payment of any such delay rental, shall provide notice of such
payment (a “Delay Rental Notice”) to the other Parties (and, if applicable, the
Joint Entity) with an interest in such Lease. Each other Development Party with
an interest in such Lease shall have the right (but not the obligation) to
reimburse the Maintaining Party that portion of such delay rental that its or
its affiliated Entity

 

54



--------------------------------------------------------------------------------

Member’s direct or indirect working interest in the Lease bears to the aggregate
direct or indirect working interest of all Development Parties and Entity
Members in such Lease (or, if there are Releasing Parties, that portion of such
delay rental that its direct or indirect working interest in such Lease bears to
the aggregate direct or indirect working interests in such Lease of the
Non-Releasing Parties) by notice to the other Parties (and, if applicable, the
Joint Entity) with an interest in such Lease and reimbursement of the
Maintaining Party within ten (10) days of its receipt of the Delay Rental
Notice. Failure of a Development Party to so reimburse the Maintaining Party
(any such entity, a “Releasing Party”) shall result in (i) in the case of a
Development Asset, such Releasing Party being deemed to have Transferred its
interest in the applicable Lease to the Maintaining Party and the Development
Parties with an interest in such Lease paying a portion of such delay rental
(all such entities, the “Non-Releasing Parties”) and (ii) in the case of a Joint
Entity Asset, the Joint Entity being deemed to have Transferred its interest in
the applicable Lease to the Non-Releasing Parties, in each case in the
proportions that each such Non-Releasing Party’s direct or indirect working
interests in such Lease bears to the aggregate direct or indirect working
interests in such Lease of all such Non-Releasing Parties, effective as of the
first day of the Calendar Month in which such delay rental is paid. A Releasing
Party, and if the interest in the Lease is owned by a Joint Entity, the Joint
Entity, shall, without delay following any request from any Non-Releasing Party,
do any act required to be done by applicable Law or any applicable contract in
order to Transfer an affected Lease to the Non-Releasing Parties, including
obtaining all necessary consents and approvals, and shall execute any document
and take such other actions as may be necessary in order to effect a prompt and
valid Transfer. The Releasing Party or Joint Entity, as applicable, shall be
obligated to promptly remove any Encumbrances which may exist on the affected
Lease. In the event required consents and approvals are not timely obtained, the
Releasing Party or Joint Entity, as applicable, shall hold the Transferred Lease
in trust for the Non-Releasing Parties. Following any such Transfer, the
Transferred Lease shall be deemed to be an Excluded Interest and the
Non-Releasing Parties shall be entitled to exercise the rights with respect
thereto that are set forth in Sections 3.5(g) and 9.2(h).

ARTICLE 10

TAXES

Section 10.1 Tax Partnership. The Development Parties intend and expect that the
transactions contemplated by the Transfer Agreement, this Agreement and the
Associated Agreements, taken together, will be treated, for purposes of federal
income taxation and for purposes of certain state income tax laws that
incorporate or follow federal income tax principles, as resulting in (a) the
sale to BG Parent by EXCO Parent of fifty percent (50%) of the outstanding
member interests in the Company and Appalachia Midstream, LLC, which, under Rev.
Rul. 99-5, 1999-1 C.B. 434, is treated for federal income tax purposes as a sale
by EXCO Parent of an undivided fifty percent (50%) interest in the assets of the
Company and Appalachia Midstream, LLC, followed by the contribution by each of
EXCO Parent and BG Parent of undivided fifty percent (50%) interests in such
assets to newly formed partnerships corresponding in legal form to the Company
and Appalachia Midstream, LLC; (b) the creation of a partnership (the “Tax
Partnership”) in which BG Parent, EXCO Parent and the Company are treated as
partners, with the Tax Partnership being treated for tax purposes as holding the
Non-Operating Assets and engaging in all activities of the Development Parties
with respect to the Non-Operating Assets, (c) a contribution by EXCO Parent of
an undivided ninety nine and one

 

55



--------------------------------------------------------------------------------

half percent (99.5%) interest in the Non-Operating Assets to the Tax Partnership
and a commitment to fund the expenditures allocated to it under this Agreement
in exchange for a forty nine and three fourths percent (49.75%) interest
therein; (d) a contribution by the Company of an undivided one half of one
percent (.5%) interest in the Non-Operating Assets to the Tax Partnership and a
commitment to fund the expenditures allocated to it under this Agreement in
exchange for a one half of one percent (.5%) interest therein; (e) a
contribution of the Newco Consideration and a commitment to fund the
expenditures allocated to it under this Agreement to the Tax Partnership by BG
Parent in exchange for a forty-nine and three fourths percent (49.75%) interest
therein, (f) a distribution to EXCO Parent of the Newco Consideration (i) as a
reimbursement of EXCO Parent’s preformation expenditures with respect to the
Non-Operating Assets within the meaning of Treasury Regulations
Section 1.707-4(d) to the extent applicable and (ii) in a transaction subject to
treatment under Section 707(a) of the Internal Revenue Code of 1986, as amended,
and its implementing Treasury Regulations as in part a sale, and in part a
contribution, of the Non-Operating Assets to the Tax Partnership to the extent
that Treasury Regulations Section 1.707-4(d) is inapplicable, and (g) the
realization by the Tax Partnership of all items of income or gain and the
incurrence by the Tax Partnership of all items of cost or expense attributable
to the ownership, operation or disposition of the Non-Operating Assets and other
similar interests in oil and gas properties that may be acquired by the Party
pursuant to Article 9, notwithstanding that such items are realized, paid or
incurred by the Parties individually. The governing terms and conditions of the
Tax Partnership are set forth in Exhibit “G” hereto.

Section 10.2 Tax Information. Joint Development Operator and each Party Operator
shall provide each Development Party, in a timely manner and at each Development
Party’s sole expense, with information with respect to Development Operations as
such Development Party may reasonably request for preparation of its tax returns
or responding to any audit or tax proceeding with respect to Asset Taxes.

Section 10.3 Responsibility for Taxes. Each Party shall be responsible for
reporting and discharging its own tax measured by the income of the Party
attributable to it from the Tax Partnership and the satisfaction of such Party’s
share of all contract obligations under this Agreement and the Associated
Agreements. Each Party shall protect, defend, and indemnify each other Party
from and against any and all losses, costs, and liabilities arising from the
indemnifying Party’s failure or refusal to report and discharge such taxes or
satisfy such obligations.

ARTICLE 11

TERM

This Agreement shall terminate on January 1, 2020, unless earlier terminated
pursuant to Section 5.5 or by the written agreement of all of the Parties;
provided that (a) except as provided in Section 5.5 (in the event that this
Agreement is terminated pursuant to such Section), the termination of this
Agreement or any provision thereof shall not relieve any Party, Entity Member or
Joint Entity from any expense, liability or other obligation or remedy therefor
which has accrued or attached prior to the date of such termination, (b) except
in connection with a termination of this Agreement pursuant to Section 5.5, as
among BG and EXCO and any other Person who becomes a Development Party or Entity
Member hereunder prior to the termination

 

56



--------------------------------------------------------------------------------

of this Agreement (but not as to any successor or assign or such Person
following the termination of this Agreement) and any Joint Entity, the
provisions of each of (i) Sections 3.5(f), 4.9 and 9.3, and (ii) Articles 8, 10,
12, 13 and 14, in each case to the extent applicable to such Person, shall
survive such termination and remain in full force and effect with respect to
each of those Leases in which more than one of such Persons jointly holds an
interest or a Joint Entity holds an interest until only one such Person, and no
Joint Entity, holds an interest in such Lease (unless earlier terminated by the
written agreement of all of the Parties), and (c) the provisions of each of
(i) Section 3.3 (other than Section 3.3(b)) and (ii) Exhibit “G” shall survive
such termination and remain in full force and effect with respect to each of
those Leases in which more than one of such Persons jointly holds an interest or
a Joint Entity holds an interest until only one such Person, and no Joint
Entity, holds an interest in such Lease (unless earlier terminated by the
written agreement of all of the Parties).

ARTICLE 12

RELATIONSHIP OF THE PARTIES

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership (other than the Tax Partnership created
pursuant to Section 10.1), joint venture or association or a trust. This
Agreement shall not be deemed or construed to authorize any Party to act as an
agent, servant or employee for any other Party for any purpose whatsoever except
as explicitly set forth in this Agreement. In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries except as
expressly provided in the next to last sentence of Section 9.3.

ARTICLE 13

GOVERNING LAW; DISPUTE RESOLUTION; EXPERT PROCEEDINGS

Section 13.1 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS
OF THE STATE OF TEXAS FOR ANY DISPUTE. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

Section 13.2 Dispute Resolution.

 

  (a) Except for matters that are expressly made subject to the dispute
resolution procedures set forth in Section 13.3, any Dispute among the Parties
shall be resolved through final and binding arbitration.

 

  (b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) in effect
at the time the arbitration of the Dispute is initiated (the “AAA Rules”).

 

57



--------------------------------------------------------------------------------

  (c) The arbitration shall be conducted by three (3) arbitrators and conducted
in Dallas, Texas. Within thirty (30) days of any Party providing notice to the
other Parties of a Dispute, if there are two Parties or two groups of Parties to
a Dispute, each Party or group of Parties to such Dispute shall appoint one
arbitrator, and the two (2) arbitrators so appointed shall select the third and
presiding arbitrator within thirty (30) days following appointment of the second
party-appointed arbitrator. If either Party or group of Parties fails to appoint
an arbitrator within the permitted time period, then the missing arbitrator(s)
shall be selected by the AAA as appointing authority in accordance with the AAA
Rules. In the event that there are more than two (2) Parties or groups of
Parties to an arbitration, the Parties to the arbitration shall endeavor to
agree on the appointment of the three (3) arbitrators within thirty (30) days of
the written request for arbitration. In the event the Parties cannot reach
agreement on the selection of three (3) arbitrators within the time permitted,
all arbitrators not yet appointed shall be appointed by the AAA in accordance
with the AAA Rules. Any arbitrator appointed by the Party-appointed arbitrators
or the AAA shall be a member of the Large, Complex Commercial Case Panel of the
AAA or a member of the Center of Public Resources Panel of Distinguished
Neutrals. All arbitrators shall be and remain at all times independent and
impartial, and, once appointed, no arbitrator shall have any ex parte
communications with any of the Parties concerning the arbitration or the
underlying Dispute other than communications directly concerning the selection
of the presiding arbitrator, when applicable. All arbitrators shall be qualified
by education, training, or experience to resolve the Dispute. No arbitrator
shall have been an employee or consultant to any Party or any of its Affiliates
within the five (5) year period preceding the arbitration, or have any financial
interest in the Dispute.

 

  (d) All decisions of the arbitral tribunal shall be made by majority vote. The
award of the arbitral tribunal shall be final and binding, subject only to
grounds and procedures for vacating or modifying the award under the Federal
Arbitration Act. Judgment on the award may be entered and enforced by any court
of competent jurisdiction hereunder.

 

  (e) Notwithstanding the agreement to arbitrate Disputes in this Section 13.2,
any Party may apply to a court for interim measures pending appointment of the
arbitration tribunal, including injunction, attachment, and conservation orders.
The Parties agree that seeking and obtaining such court-ordered interim measures
shall not waive the right to arbitration. Additionally, the arbitrators (or in
an emergency the presiding arbitrator acting alone in the event one or more of
the other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone or video conference, or by other means that permit the Parties to
present evidence and arguments. The arbitrators may require any Party to provide
appropriate security in connection with such measures.

 

58



--------------------------------------------------------------------------------

  (f) The arbitral tribunal is authorized to award costs, attorneys’ fees, and
expert witness fees and to allocate them among the Parties. The award may
include interest, at the Default Interest Rate, from the date of any default,
breach, or other accrual of a claim until the arbitral award is paid in full.
The arbitrators may not award indirect, consequential, special or punitive
damages. Unless otherwise directed by the arbitral tribunal, each Party shall
pay its own expenses in connection with the arbitration.

 

  (g) All negotiations, mediation, arbitration, and expert determinations
relating to a Dispute (including a settlement resulting from negotiation or
mediation, an arbitral award, documents exchanged or produced during a mediation
or arbitration proceeding, and memorials, briefs or other documents prepared for
the arbitration) are confidential and may not be disclosed by the Parties, their
respective Affiliates and each of their respective employees, officers,
directors, counsel, consultants, and expert witnesses, except to the extent
necessary to enforce any settlement agreement, arbitration award, or expert
determination, to enforce other rights of a Party, as required by law or
regulation, or for a bona fide business purpose, such as disclosure to
accountants, shareholders, or third-party purchasers, provided, however, that
breach of this confidentiality provision shall not void any settlement, expert
determination, or award.

 

  (h) Any papers, notices, or process necessary or proper for an arbitration
hereunder, or any court action in connection with an arbitration or an award,
may be served on a Party in the manner set forth in Section 14.2.

 

  (i) If the subject matter of any Dispute among the Parties arises from facts
or issues materially related to the subject matter of a Dispute (as defined in
the Joint Entity Agreement for any Joint Entity) among the Entity Members of the
Joint Entity, then the two proceedings shall be consolidated into a single
arbitration proceeding pursuant to the terms of this Agreement.

Section 13.3 Expert Proceedings. For any decision referred to an expert under
this Agreement, the Parties hereby agree that such decision shall be conducted
expeditiously by an expert selected unanimously by the Development Parties. The
expert is not an arbitrator of the dispute and shall not be deemed to be acting
in an arbitral capacity. The expert shall not (without the written consent of
the Development Parties) be appointed to act as an arbitrator or as adviser to
any Development Party arbitrated pursuant to Section 13.2, provided that nothing
in this sentence shall preclude any Development Party from using the expert as a
witness regarding the proper conduct of the expert procedure. The Development
Party desiring an expert determination shall give the other Development Party
written notice of the request for such determination. If the Development Parties
are unable to agree upon an expert within ten (10) days after receipt of the
notice of request for an expert determination, then, upon the request of any of
the Development Parties, the AAA shall appoint such expert. The expert, once
appointed, shall have no ex parte communications with the Development Parties
concerning the expert determination or the underlying dispute. All
communications between any Development Party and the expert shall be conducted
in writing, with copies sent simultaneously to the other Development Party in
the same manner, or at a meeting to which all Development Parties have

 

59



--------------------------------------------------------------------------------

been invited and of which such Development Parties have been provided at least
five (5) Business Days notice. Within thirty (30) days after the expert’s
acceptance of its appointment, the Development Parties shall provide the expert
with a report containing their proposal for the resolution of the matter and the
reasons therefor, accompanied by all relevant supporting information and data.
Within sixty (60) days of receipt of the above-described materials and after
receipt of additional information or data as may be required by the expert, the
expert shall select the proposal which it finds more consistent with the terms
of this Agreement. The expert may not propose alternate positions or award
damages, interest or penalties to any Party with respect to any matter. The
expert’s decision shall be final and binding on the Development Parties. Any
Party that fails or refuses to honor the decision of an expert shall be in
default under this Agreement.

ARTICLE 14

MISCELLANEOUS

Section 14.1 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

Section 14.2 Notices. All notices and communications required or permitted to be
given hereunder, excluding any notices under Article 4 hereof (which notices
shall be governed by the provisions of Section 4.1(o) hereof), shall be
sufficient in all respects if given in writing and delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by telex
or facsimile transmission (provided any such telex or facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:

If to EXCO:

 

  EXCO Holding (PA), Inc.   12377 Merit Drive, Suite 1700   Dallas, Texas 75251
  Attention:   Rick Hodges, Vice President of Land   Telephone:   (214) 368-2084
  Fax:   (214) 706-3424

 

60



--------------------------------------------------------------------------------

with a copies to: EXCO Resources, Inc. 12377 Merit Drive, Suite 1700 Dallas,
Texas 75251 Attention:    William L. Boeing, Vice President,    General Counsel,
and Secretary Telephone:    (214) 368-2084 Fax:    (214) 706-3409 and   
Vinson & Elkins L.L.P. 2500 First City Tower 1001 Fannin Street Houston, Texas
77002-6760 Attention:    Stephen C. Szalkowski Telephone:    (713) 758-2312 Fax:
   (713) 615-5084

If to BG:

 

  BG US Production Company, LLC   5444 Westheimer, Suite 1200   Houston, Texas
77056   Attention:    Jon Harris   Telephone:    (713) 599-4000   Fax:    (713)
599-4250   with copies to:   BG US Production Company, LLC   5444 Westheimer,
Suite 1200   Houston, Texas 77056   Attention:    Bill Way   Telephone:    (713)
599-4000   Fax:    (713) 599-4250   and      BG US Production Company, LLC  
5444 Westheimer, Suite 1200   Houston, Texas 77056   Attention:    Chris Migura,
Principal Counsel   Telephone:    (713) 599-4000   Fax:    (713) 599-4250

 

61



--------------------------------------------------------------------------------

If to the Company:

 

EXCO Resources (PA), LLC 3000 Ericsson Dr., Suite 200
Warrendale, Pennsylvania 15086 Attention:    President and General Manager
Telephone:    (724) 720-2500 Fax:    (724) 720-2505 With a copy to: Attention:
   Vice President, Legal Telephone:    (724) 720-2500 Fax:    (724) 720-2505

Any notice given in accordance herewith (including any notice given to a Credit
Facility Secured Party) shall be deemed to have been given when delivered to the
addressee in person, or by courier, or transmitted by facsimile transmission
during normal business hours, or upon actual receipt by the addressee after such
notice has been deposited in the United States Mail, as the case may be. The
Parties may change the address, telephone numbers, and facsimile numbers to
which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 14.2. Notice given to a
Development Party shall be deemed to be notice to its affiliated Entity Members
for all purposes under this Agreement. Notice to any Joint Entity shall be
accomplished by notice to each of its Entity Members.

Section 14.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

Section 14.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Development Party, or their respective officers, employees, agents, or
representatives, nor any failure by a Development Party to exercise any of its
rights under this Agreement shall operate as a waiver thereof or affect in any
way the right of such Party at a later time to enforce the performance of such
provision. No waiver by any Party of any condition, or any breach of any term or
covenant contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of any breach of any
other term or covenant. The rights of the Development Parties under this
Agreement shall be cumulative, and the exercise or partial exercise of any such
right shall not preclude the exercise of any other right.

Section 14.5 Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS HERETO,
THE TRANSFER AGREEMENT AND THE ASSOCIATED AGREEMENTS COLLECTIVELY CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE DEVELOPMENT PARTIES PERTAINING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND

 

62



--------------------------------------------------------------------------------

DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT
MATTER OF THIS AGREEMENT. THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER
AGREEMENTS AMONG THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO DEVELOPMENT PARTY
SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT,
OR STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN:
(A) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF
ANY EXHIBIT HERETO; OR (B) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE
TERMS AND PROVISIONS OF ANY ASSOCIATED AGREEMENT, THE TERMS AND PROVISIONS OF
THIS AGREEMENT SHALL GOVERN AND CONTROL, PROVIDED, HOWEVER, THAT THE INCLUSION
IN ANY OF THE EXHIBITS HERETO OR ANY ASSOCIATED AGREEMENT OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 14.5.

Section 14.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by all of the Parties and expressly identified as an amendment
or modification. The written approval of the Entity Members or the Joint
Entities shall not be required to amend this Agreement.

Section 14.7 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind, except that the Member Entity and Joint Entities shall be entitled to
enforce, in accordance with Article 13, the rights expressly applicable to them.

Section 14.8 Successors and Permitted Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their successors and permitted
assigns.

Section 14.9 Confidentiality.

 

  (a) The Parties agree that all information related to Development Operations
in which any Development Party or Joint Entity is participating shall be
considered confidential, shall be kept confidential and shall not be disclosed
during the term of this Agreement to any Person that is not a Party, except:

 

  (i) to an Affiliate of a Party;

 

  (ii) to the extent such information is required to be furnished in compliance
with applicable Law, or pursuant to any legal proceedings or because of any
order of any Governmental Authority binding upon a Party;

 

  (iii) to prospective or actual attorneys engaged by any Party where disclosure
of such information is essential to such attorney’s work for such Party;

 

63



--------------------------------------------------------------------------------

  (iv) to prospective or actual contractors and consultants engaged by any Party
where disclosure of such information is essential to such contractor’s or
consultant’s work for such Party;

 

  (v) to a bona fide prospective transferee of a Party’s Joint Development
Interest, a Material Interest or an Other Interest to the extent appropriate in
order to allow the assessment of such Joint Development Interest, Material
Interest or Other Interest (including a Person with whom a Party and/or its
Affiliates are conducting bona fide negotiations directed toward a merger,
consolidation or the sale of a majority of its or an Affiliate’s shares);

 

  (vi) to a bank or other financial institution to the extent appropriate to a
Party arranging for funding;

 

  (vii) to the extent such information must be disclosed pursuant to any rules
or requirements of any stock exchange having jurisdiction over such Party or its
Affiliates; provided that if any Party desires to disclose information in an
annual or periodic report to its or its Affiliates’ shareholders and to the
public and such disclosure is not required pursuant to any rules or requirements
of any stock exchange, then such Party shall comply with Section 14.10;

 

  (viii) to its respective employees for the purpose of conducting Development
Operations, subject to each Party taking customary precautions to ensure such
information is kept confidential; and

 

  (ix) any information which, through no fault of a Party, becomes a part of the
public domain.

 

  (b) Disclosure as pursuant to Sections 14.9(a)(iv), (v) and (vi) shall not be
made unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient to keep the information strictly confidential for
the term of this Agreement and to use the information for the sole purpose
described in Sections 14.9(a)(iv), (v) and (vi), whichever is applicable, with
respect to the disclosing Party.

Section 14.10 Publicity.

 

  (a) Without reasonable prior notice to the other Parties, no Party will issue,
or permit any agent or Affiliate of it to issue, any press releases or otherwise
make, or cause or permit any agent or Affiliate of it to make, any public
statements with respect to this Agreement, the Associated Agreements or the
activities contemplated hereby or thereby, except where such release or
statement is deemed in good faith by the releasing Party to be required by Law
or under the rules and regulations of a recognized stock exchange on which
shares of such Party or any of its Affiliates are listed, and in any case, prior
to making any such press release or public statement, the releasing Party shall
provide a copy of the press release or public statement to the other Parties.

 

64



--------------------------------------------------------------------------------

  (b) Notwithstanding anything to the contrary in Section 14.9 or
Section 14.10(a), any Party or Affiliate of a Party may disclose information
regarding Development Operations in investor presentations, industry conference
presentations or similar disclosures, provided that not less than twenty-four
(24) hours, or forty-eight (48) hours, if practicable, excluding in each case
Saturday and Sunday, prior to so disclosing any such information, the releasing
Party shall provide a copy of the presentation or other disclosure document
containing such information to the other Parties.

 

  (c) Notwithstanding anything to the contrary in Section 14.9 or
Section 14.10(a), in the event of any emergency endangering property, lives or
the environment, Joint Development Operator may issue such press releases or
public announcements as it deems necessary in light of the circumstances and
shall promptly provide each Party with a copy of any such press release or
announcement.

Section 14.11 Preparation of Agreement. Both EXCO and BG and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

Section 14.12 Conduct of the Parties; Business Principles.

 

  (a) Each Party warrants that it and its Affiliates have not made, offered, or
authorized and agrees that it will not make, offer, or authorize with respect to
the matters which are the subject of this Agreement, any payment, gift, promise
or other advantage, whether directly or through any other Person, to or for the
use or benefit of any public official (being any person holding a legislative,
administrative or judicial office, including any person employed by or acting on
behalf of a public agency, a public enterprise or public international
organization) or any political party or political party official or candidate
for office, where such payment, gift, promise or advantage would violate any
applicable Law.

 

  (b) Prior to the Closing Date, each Development Party provided the others with
a copy of its business principles governing its general conduct of operations
and business dealings, and each Development Party acknowledges receipt and
awareness of the other Development Party’s business principles. Within one
hundred twenty (120) days from the Closing Date, the Development Parties agree
to use reasonable efforts to meet and agree a common set of general principles
governing the conduct of operations under this Agreement.

Section 14.13 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

65



--------------------------------------------------------------------------------

Section 14.14 Non-Compensatory Damages. None of the Parties shall be entitled to
recover from any other Party, or such Parties respective Affiliates, any
indirect, consequential, punitive or exemplary damages or damages for lost
profits of any kind arising under or in connection with this Agreement, the
Associated Agreements or the transactions contemplated hereby or thereby, except
to the extent any such Party suffers such damages (including costs of defense
and reasonable attorney’s fees incurred in connection with defending of such
damages) to a third party, which damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, each Development Party, on behalf of itself
and each of its Affiliates, waive any right to recover punitive, special,
exemplary and consequential damages, including damages for lost profits, arising
in connection with or with respect to this Agreement, the Associated Agreements
or the transactions contemplated hereby and thereby.

Section 14.15 Excluded Assets. For the avoidance of doubt, no Excluded Asset
shall be subject to the terms of this Agreement or any Joint Development
Operating Agreement.

[Signature Page Follows]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on the Closing Date.

 

BG PRODUCTION COMPANY (PA), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary BG PRODUCTION
COMPANY (WV), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary EXCO PRODUCTION
COMPANY (PA), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary EXCO PRODUCTION
COMPANY (WV), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary EXCO RESOURCES
(PA), LLC By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary



--------------------------------------------------------------------------------

ATTACHED TO AND MADE PART OF THE JOINT DEVELOPMENT AGREEMENT BY AND AMONG BG
PRODUCTION COMPANY (PA), LLC, BG PRODUCTION COMPANY (WV), LLC, EXCO PRODUCTION
COMPANY (PA), LLC, EXCO PRODUCTION COMPANY (WV), LLC AND EXCO RESOURCES (PA),
LLC

APPENDIX I

DEFINITIONS

“AAA” has the meaning set forth in Section 13.2(b).

“AAA Rules” has the meaning set forth in Section 13.2(b).

“Acquired Interest” has the meaning set forth in Section 9.2(a).

“Acquired Party” has the meaning set forth in Section 8.2(a).

“Acquiring Development Party” has the meaning set forth in Section 9.2(a).

“Acquiror” has the meaning set forth in Section 8.2(a).

“Acquisition” means any lease, sublease, purchase, farmout, farmin or other
acquisition of Oil and Gas Assets, but excluding any Equity Acquisition.

“Additional Deposit” means, with respect to each Development Party and Entity
Member, an amount equal to the EXCO Deposit or the BG Deposit, as applicable, as
determined by the Joint Development Operator for the first day of such Calendar
Month, minus the estimated amount of Deposit Funds in the Joint Operations
Account attributable to such Person (after taking into consideration the
reconciliations provided for in Section 2.3(f)) as determined by the Joint
Development Operator for the first day of such Calendar Month.

“Additional Interests” has the meaning set forth in the Transfer Agreement.

“AFE” means an authorization for expenditure.

“Affected Party” means any (a) non-defaulting Development Party who either
operates or owns an interest in the Development Assets affected by a default by
another Development Party and which is not itself in default (either under the
terms of this Agreement or any Associated Agreement) and (b) any non-defaulting
Entity Member that owns an interest in a Joint Entity affected by a default by
another Entity Member of such Joint Entity and which is not itself in default
(either under the terms of this Agreement or any Associated Agreement), in each
case at the time in question.

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.

“Agreement” means this Amended and Restated Joint Development Agreement.

 

I-1



--------------------------------------------------------------------------------

“AMI Area” means the lands (and subsurface) included in the States of New York,
Pennsylvania and West Virginia, provided that the AMI Area shall not include any
Lease or other property that is an Excluded Asset.

“Annual Work Program and Budget” means, for any Calendar Year, the work program
and budget for Joint Development Operations during such Calendar Year.

“Appalachian Area” means the lands (and subsurface) included in the States of
Kentucky, New York, Ohio, Pennsylvania, Tennessee, Virginia and West Virginia,
provided that the Appalachian Area shall not include any Lease or other property
that is an Excluded Asset.

“Appalachian Overhead” means (a) all Technical Services Costs and (b) the
Company Overhead.

“Applicable BG Deposit Period” means, with respect to the relevant Calendar
Month, the period beginning on the first day of the succeeding Calendar Month
and ending on the last day of the third Calendar Month following such succeeding
Calendar Month.

“Applicable EXCO Deposit Period” means, with respect to any relevant Calendar
Month, the period beginning on the first day of the succeeding Calendar Month
and ending on the last day of the third Calendar Month following such succeeding
Calendar Month.

“Applicable Operating Agreements” means, collectively, the Joint Development
Operating Agreements and all Third Party Operating Agreements, and “Applicable
Operating Agreement” means any of them.

“Area-Wide Operation” means a seismic or other geophysical data acquisition
operation, or other similar operation, including geophysical surveys,
microseismic monitoring and core sampling and analysis conducted by the
Development Parties in accordance with this Agreement with respect to the
Appalachian Area and covering areas subject to more than one Applicable
Operating Agreement, or areas subject presently to no Applicable Operating
Agreement.

“Asset Taxes” means ad valorem, property, excise, severance, production or
similar taxes (including any interest, fine, penalty or additions to tax imposed
by Governmental Authorities in connection with such taxes) based upon operation
or ownership of the Non-Operating Assets or the production of hydrocarbons
therefrom, but excluding, for the avoidance of doubt, income, capital gains and
franchise taxes.

“Associated Agreements” means, collectively, the Applicable Operating
Agreements, the Joint Entity Agreements, the Secondment Agreements and any other
agreements entered into by all Development Parties or any Joint Entity with any
third parties in furtherance of the conduct of Joint Development Operations, and
“Associated Agreement” means any of them.

“Assumption Agreement” has the meaning set forth in Section 6.2(b).

 

I-2



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code.

“BG” has the meaning set forth in the Preamble.

“BGPA” has the meaning set forth in the Preamble.

“BGWV” has the meaning set forth in the Preamble.

“BG Deposit” means, as of any given time, an amount equal to (a) BG’s share, and
each BG Member’s Percentage Interest share of any Joint Entity’s share, of the
estimated amount of expenditures anticipated to be incurred in respect of
Development Operations (other than Appalachian Overhead and Operating Expenses)
during the Applicable BG Deposit Period, based upon the Development Work
Program, the applicable Annual Work Program and Budget, previously issued AFEs
and any Sole Risk Development Operation or Sole Risk Entity Operation in which
BG or a BG Member participates; provided that, prior to the Carry Termination
Event, BG’s share, and each BG Member’s share of any Joint Entity’s share, shall
include the Estimated Carried Costs for such period, and (b) BG’s JDA Interest
share of the estimated Appalachian Overhead and Operating Expenses for the
Applicable BG Deposit Period.

“BG Group Assets” means, at any time, the interests of BG and its Affiliates in
(a) BGPA and BGWV, (b) any Oil and Gas Assets, (c) any Membership Interests and
(d) Appalachia Midstream LLC.

“BG Guarantor” means BG North America, LLC, a Delaware limited liability
Company.

“BG JDA Guaranty” means the Guaranty made by BG Guarantor in favor of EXCO and
any successors-in-interest in substantially the form of Exhibit “A”.

“BG Member” means the Entity Member of a Joint Entity that is BG or an Affiliate
of BG.

“BG Parent” has the meaning set forth in the Recitals.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas are generally open for business, provided that if Business Days
are used to calculate periods in which a Party must make a payment hereunder,
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas and London are generally open for business.

“Calendar Month” means any of the months of the Gregorian calendar.

“Calendar Quarter” means a period of three (3) consecutive Calendar Months
commencing on the first day of January, the first day of April, the first day of
July and the first day of October in any Calendar Year.

 

I-3



--------------------------------------------------------------------------------

“Calendar Year” means a period of twelve (12) consecutive Calendar Months
commencing on the first day of January and ending on the following 31st day of
December, according to the Gregorian calendar.

“Capital Contributions” means, with respect to any Entity Member, amounts
contributed, or to be contributed, by such Entity Member to a Joint Entity under
the terms of the Joint Entity Agreement for such Joint Entity (subject to the
terms of this Agreement).

“Carried Cost Default” has the meaning set forth in Section 5.5(a).

“Carried Cost Default Notice” has the meaning set forth in Section 5.5(a).

“Carried Cost Election Notice” has the meaning set forth in Section 5.5(a).

“Carried Costs” has the meaning set forth in Section 2.2.

“Carried Costs Balance” means, as of any time, the difference between the
Carried Costs Obligation and the aggregate Carried Costs paid by BG and the BG
Members as of such time.

“Carried Costs Obligation” means one hundred fifty million dollars
($150,000,000), as such amount may be decreased from time to time pursuant to
Article XI and/or Article XII of the Transfer Agreement.

“Carry Termination Event” has the meaning set forth in Section 2.2.

“Cash Transfer” means any Transfer of any Joint Development Interest where the
sole consideration (other than the assumption of obligations relating to the
transferred Joint Development Interest) takes the form of cash, cash
equivalents, promissory notes or retained interests (such as production
payments) in the Joint Development Interest being transferred.

“Cash Value” means the market value (expressed in U.S. dollars) of all or a
portion of a Joint Development Interest subject to the proposed Transfer or
Change in Equity Ownership, based upon the amount that a willing buyer would pay
a willing seller in an arm’s length transaction.

“Change in Equity Ownership” means any direct or indirect change in Equity
Ownership of a Person (whether through merger, sale of shares or other equity
interests, or otherwise), through a single transaction or series of related
transactions, from one or more transferors to one or more transferees; provided,
however, that for purposes hereof, a “Change in Equity Ownership” shall not
include a change in Equity Ownership of a Person (a) resulting from a
management-led buyout of the public share ownership of such Person and
conversion of such Person to a privately-held company, (b) resulting in ongoing
Equity Ownership by a Wholly-Owned Affiliate that is wholly-owned by the
ultimate parent company of such Person, (c) created by a change in Equity
Ownership of the ultimate parent company of such Person, or (d) for purposes of
Article VII and Article VIII, resulting from a Credit Facility Foreclosure. For
the avoidance of doubt, as of the

 

I-4



--------------------------------------------------------------------------------

Closing Date, the ultimate parent company of BG is BG Group plc, a public
limited company organized and existing under the Laws of England and Wales, and
the ultimate parent company of EXCO is EXCO Resources, Inc., a corporation
organized and existing under the Laws of Texas.

“Closing Date” has the meaning set forth in the Preamble.

“Company” has the meaning set forth in the Preamble.

“Company Overhead” means (a) all costs of the Company pursuant to any Secondment
Agreement, (b) all costs attributable to salaries, wages and benefits of the
employees of the Company and (c) general corporate overhead costs of the
Company, including taxes, insurance, financing costs and overhead costs
attributable to its corporate and field offices (but only those located within
the Appalachian Area).

“Contract Operating Agreement” has the meaning set forth in Section 3.4(g).

“Contract Operator” means the operator under any Contract Operating Agreement.

“Control” and its derivatives with respect to any Person means the possession,
directly or indirectly, of the power to exercise or determine the voting of more
than fifty percent (50%) of the voting rights in a corporation, and, in the case
of any other type of entity, the right to exercise or determine the voting of
more than fifty percent (50%) of the equity interests having voting rights, or
otherwise to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise, provided that no Person shall be
deemed to “Control” a Joint Entity unless such Person has the power to exercise
or determine the voting of equity interests having voting rights sufficient to
determine annual expenditures of such Joint Entity and to appoint and remove the
officers of such Joint Entity.

“Credit Facility Encumbrance” means Encumbrances created pursuant to any
material borrowing arrangement entered into by any Development Party and/or its
Affiliates with a third party that is not an Affiliate of such Development Party
or its Affiliates, as such arrangement may be amended, restated, amended and
restated, modified, refinanced, supplemented or replaced from time to time. For
the avoidance of doubt, as of the Closing Date, the only Credit Facility
Encumbrances burdening the Joint Development Interests are those Encumbrances
created pursuant to the Existing EXCO Credit Facility (provided that such
Encumbrances shall not burden the BG Group Assets, the Operating Assets or any
other assets of the Company, any assets of any other Joint Entity, or the
Gathering Assets or any other assets of Appalachia Midstream LLC).

“Credit Facility Foreclosure” means any transfer or other disposition of (a) the
interests of a Development Party and its Affiliates in the Joint Development
Interests or (b) the Equity Ownership of a Development Party or its Affiliates
pursuant to a Credit Facility Encumbrance and any related mortgages, pledge
agreements, security agreements and other agreements evidencing such Credit
Facility Encumbrances following the occurrence and continuation of a default or
event of default under the borrowing arrangement secured thereby.

 

I-5



--------------------------------------------------------------------------------

“Credit Facility Secured Party” means any Person, other than an Affiliate of a
Development Party, that is identified in a written notice to the Development
Parties by such Person or a Development Party as the holder or beneficiary of a
Credit Facility Encumbrance.

“Deep Rights” means (a) with respect to the Commonwealth of Pennsylvania, those
subsurface depths that are below the base of (but excluding) the Haskill
Sandstone Formation (Base of Elk Sequence) formation at a measured depth of
2,758’, as identified by the Litho Density Compensated Neutron Array Induction
Temperature Log dated June 7, 2005 of the Seneca Resources operated Fee PGS SGL
No. 44 (API 37-047-23649) located in Elk County, Pennsylvania, (b) with respect
to the State of West Virginia, those subsurface depths that are below the base
of (but excluding) the Brallier Formation (Base of Elk Sequence) formation at a
measured depth of 6,612’, as identified by the Litho Density Compensated Neutron
Array Induction Temperature Log dated October 8, 2008 of the EXCO – North Coast
Energy, Inc. operated Wentz 4HS (API 47-001-02982) located in Barbour County,
West Virginia and (c) with respect to the State of New York, those subsurface
depths that are below the base of (but excluding) the Genesee Formation at a
measured depth of 2,548’, as identified by the Density/Neutron,
Gamma/Temperature Log dated May 6, 2005 of the Fortuna Energy, Inc. operated
Cotton-Hanlon #1 well (API 31-107-23185) located in Tioga County, New York,
recognizing that actual depths will vary across the AMI Area.

“Deep Rights Gathering Assets” means any gathering or pipeline system or related
asset used to gather or transport gas produced from the Deep Rights of New York,
Pennsylvania or West Virginia.

“Default Interest Rate” means the three month London Inter-Bank Offer Rate (as
published in the “Money Rates” table of the Wall Street Journal, eastern
edition) plus an additional five percentage points (5%) applicable on the first
Business Day prior to the due date of payment and thereafter on the first
Business Day of each succeeding Calendar Month (or, if such rate is contrary to
any applicable usury Law, the maximum rate permitted by such applicable Law).

“Default Notice” has the meaning set forth in Section 5.1(a).

“Default Period” has the meaning set forth in Section 5.1(b).

“Defaulting Party” has the meaning set forth in Section 5.1(a).

“Delay Rental Notice” has the meaning set forth in Section 9.3.

“Deposit Funds” mean the money (along with interest accrued thereon) deposited
or deemed deposited by the Development Parties, Entity Members (in connection
with Farmout Sole Risk Entity Operations) and Joint Entities into and held in
the Joint Operations Account (along with any interest accrued thereon).

 

I-6



--------------------------------------------------------------------------------

“Development Assets” means all right, title and interest of the Development
Parties within the Appalachian Area in and to the Oil and Gas Assets in which
all Development Parties hold an interest, whether held on, or acquired at or
after the Closing Date.

“Development Costs” means costs and expenses incurred in the conduct of
Development Operations, including capital costs, Operating Expenses and other
costs and expenses.

“Development Operation” means any operation conducted pursuant to any Applicable
Operating Agreement, an Area-Wide Operation conducted pursuant to this
Agreement, or the activities represented by Appalachian Overhead.

“Development Operations Contract” means any contract (or confirm relating to any
such contract) to which Joint Development Operator, any Party Operator or any
Contract Operator is a party for which services thereunder are to be used
primarily for the conduct of Development Operations.

“Development Party” and “Development Parties” have the meanings set forth in the
Preamble, and following any Transfer in accordance with this Agreement (other
than the Transfer of a Material Interest or Other Interest), the successor or
assign of such Transferring Party.

“Development Work Program” has the meaning set forth in Section 4.2(a).

“Dispute” means any dispute, controversy, or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement or Associated
Agreement, or the transactions contemplated hereby or thereby, including but not
limited to any dispute, controversy or claim concerning the existence, validity,
interpretation, performance, breach, or termination of this Agreement or any
Associated Agreement or the relationship of the Parties arising out of this
Agreement or the Associated Agreements or the transactions contemplated hereby
or thereby; provided that the term “Dispute” shall not include any disagreement
among the Operating Committee with respect to decisions to be made by the
Operating Committee.

“Eligible Costs” means all costs and expenses incurred in accordance with an
Applicable Operating Agreement in conducting (a) Joint Development Operations
with respect to the Deep Rights for the drilling, testing, completing,
deepening, recompleting, sidetracking, reworking and plugging back of wells, the
plugging and abandoning of dry holes or wells no longer capable of producing in
paying quantities, and the equipping of wells for production, and (b) Sole Risk
Development Operations or Sole Risk Entity Operations with respect to the Deep
Rights conducted by EXCO or an EXCO Member or Sole Risk Entity Operations by a
Joint Entity on behalf of an EXCO Member pursuant to Section 4.1(i) for the
drilling, testing, completing, deepening, recompleting, sidetracking, reworking
and plugging back of wells, the plugging and abandoning of any dry hole
resulting from such operation or any such well no longer capable of production
in paying quantities, and the equipping of such wells for production, in each
case including costs of mobilizing and demobilizing drilling and workover rigs
to and from the wellsite if not

 

I-7



--------------------------------------------------------------------------------

charged to another operation, and overhead charged under the Applicable
Operating Agreement with respect to the costs specifically described above,
provided that “Eligible Costs” shall not include liabilities, losses, claims and
damages associated with such activities or otherwise, and related costs of
investigation, litigation, arbitration, administrative proceedings, judgment,
award and settlement (including court and arbitration costs and reasonable
attorneys’ fees), to the extent attributable to actual or claimed personal
injury, illness or death, property damage (other than damage to structures,
fences, irrigation systems and other fixtures, crops, livestock and other
personal property in the ordinary course of business), environmental damage or
contamination, other torts, breach of contract, violation of Law (or private
rights of action under any Law), casualty or condemnation.

“Encumbrance” means a mortgage, lien, pledge, charge, or other encumbrance.
“Encumber” and other derivatives shall be construed accordingly.

“Entitlement” means that quantity of oil and gas from the Development Assets for
which a Development Party has the right to take delivery pursuant to the terms
of any Applicable Operating Agreement, any other applicable agreement or
applicable Law.

“Entity Member” means a Development Party or an Affiliate of a Development Party
that owns a Membership Interest in an applicable Joint Entity.

“Equity Acquisition” means any acquisition or shares or other equity interests
in an entity directly or indirectly owning Oil and Gas Assets, but excluding any
lease, sublease, purchase, farmout, farmin or other similar acquisition.

“Equity Ownership” with respect to any Person means any shares or other equity
rights and any other rights to, directly or indirectly, exercise or determine
the voting of any percentage of the voting rights in a corporation, and, in the
case of any other type of entity, to exercise or determine the voting of any
percentage of the equity interests having voting rights.

“Estimated Carried Costs” means an amount equal to the estimated amount of
Carried Costs to be paid by BG or any BG Member in respect to EXCO’s and any
EXCO Member’s share, and each EXCO Member’s Percentage Interest share of Capital
Contributions to pay any Joint Entity’s share (other than the Company’s share),
of the estimated amount of expenditures anticipated to be incurred in respect of
Development Operations (other than Operating Expenses and Appalachian Overhead)
during the Applicable EXCO Deposit Period.

“Excluded Asset” has the meaning set forth in the Transfer Agreement.

“Excluded Interest” means Oil and Gas Assets that are deemed to be “Excluded
Interests” pursuant to the terms of Section 8.1(f), 9.2(f) or 9.3.

“EXCO” has the meaning set forth in the Preamble.

“EXCOPA” has the meaning set forth in the Preamble.

 

I-8



--------------------------------------------------------------------------------

“EXCOWV” has the meaning set forth in the Preamble.

“EXCO Deposit” means, as of any given time, an amount equal to (a) EXCO’s share,
and each EXCO Member’s Percentage Interest share of any Joint Entity’s share, of
the estimated amount of expenditures anticipated to be incurred in respect of
Development Operations (other than Appalachian Overhead and Operating Expenses)
during the Applicable EXCO Deposit Period, based upon the Development Work
Program, the applicable Annual Work Program and Budget, previously issued AFEs
and any Sole Risk Development Operation or Sole Risk Entity Operation in which
EXCO or any EXCO Member participates; provided that, prior to the Carry
Termination Event, EXCO’s share, and each EXCO Member’s share of any Joint
Entity’s share, shall exclude the Estimated Carried Costs for such period, and
(b) EXCO’s JDA Interest share of the estimated Appalachian Overhead and
Operating Expenses for the Applicable EXCO Deposit Period.

“EXCO Guarantor” means EXCO Resources, Inc., a Texas corporation.

“EXCO JDA Guaranty” means the Guaranty made by EXCO Guarantor in favor of BG and
any successors-in-interest in substantially the form of Exhibit “H”.

“EXCO Member” means an Entity Member of a Joint Entity that is EXCO or an
Affiliate of EXCO.

“EXCO Parent” has the meaning set forth in the Recitals.

“Existing EXCO Credit Facility” means the Credit Agreement, dated April 30,
2010, among EXCO Parent, as borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto, as the same may be amended,
restated, amended and restated, modified or supplemented from time to time.

“Farmout Sole Risk Entity Operation” means a farmout from a Joint Entity to an
Entity Member or its affiliated Development Parties where such Entity Member has
elected to participate on a sole risk basis in a Development Operation as
permitted under this Agreement.

“GAAP” means the generally accepted accounting principles in the United States
of America, as promulgated or adopted by the Financial Accounting Standards
Board and its predecessors and successors from time to time.

“Gathering Assets” has the meaning set forth in the Transfer Agreement.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitle to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

 

I-9



--------------------------------------------------------------------------------

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not any such item is in liquid or gaseous
form), or any combination thereof, and any minerals produced in association
therewith.

“Initial Three Year Period” has the meaning set forth in Section 7.1.

“JDA Interest” means each Development Party’s undivided share of the aggregate
rights and obligations of the Development Parties (other than with respect to
Sole Risk Development Operations and Sole Risk Entity Operations) under the
terms of this Agreement.

“Joint Acquisition” means any Oil and Gas Asset acquired by the Joint
Development Operator as an Acquisition in the names of the Development Parties
pursuant to an authorization in an Annual Work Program and Budget, as described
in Section 4.4(c).

“Joint Development Interest” means, with respect to a Development Party, (a) all
of such Development Party’s interest in the Development Assets located within
the AMI Area, which shall include for the avoidance of doubt in Articles 6, 7
and 8 proposed Transfers of Material Interests and Other Interests unless
otherwise indicated, and (b) any Membership Interest in a Joint Entity owned by
the Development Party or an Affiliate of the Development Party.

“Joint Development Operating Agreement” has the meaning set forth in
Section 3.3(a).

“Joint Development Operations” means Development Operations in which all
Development Parties participate and/or in which a Joint Entity participates.

“Joint Development Operator” means the operator appointed pursuant to
Section 3.5.

“Joint Entity” means any corporation, company, partnership, limited partnership,
limited liability company, trust, estate, or any other entity in which each
Development Party (or its Affiliates) owns an interest and which owns Oil and
Gas Assets in the Appalachian Area, including for avoidance of doubt the
Company, but excluding Appalachia Midstream, LLC.

“Joint Entity Agreement” means the organizational document of a Joint Entity
that sets out the rights and obligations of the Entity Members with respect to
the Joint Entity.

“Joint Entity Assets” means all right, title and interest of a Joint Entity
within the Appalachian Area in and to the Oil and Gas Assets in which a Joint
Entity holds an interest, whether held on, or acquired at or after the Closing
Date.

“Joint Operations Account” means an account established by the Joint Development
Operator into which payments of the Development Parties pursuant to Section 2.3
are to be deposited.

“Laws” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Authority.

 

I-10



--------------------------------------------------------------------------------

“Lease” means any oil and gas lease, oil, gas and mineral lease or sublease,
royalty, overriding royalty, production payment, net profits interest, mineral
fee interest, carried interest, mineral servitude or other right to oil and gas
in place.

“Maintaining Party” has the meaning set forth in Section 9.3.

“Management Board” means the governing body of any Joint Entity.

“Material Event” means, with respect to Joint Development Operator, that Joint
Development Operator or any direct or indirect Controlling parent of Joint
Development Operator: (a) is dissolved (other than pursuant to an internal
reorganization in the ordinary course of business which does not result in a
Change in Equity Ownership of such entity); (b) becomes insolvent or is unable
to pay its debts or fails to pay or admits in writing its inability generally to
pay its debts as they become due; (c) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (d) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (i) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (ii) is not dismissed,
discharged, stayed or restrained in each case within thirty (30) days of the
institution or presentation thereof; (e) has a resolution passed for its winding
up, official management pursuant to an applicable statutory remedy or
liquidation (other than pursuant to an internal reorganization in the ordinary
course of business which does not result in a Change in Equity Ownership of such
entity); (f) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or a substantial portion of its assets;
(g) has a secured party take possession of all or a substantial portion of its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or a substantial portion of
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within thirty
(30) days thereafter; or (h) causes or is subject to any event with respect to
it which, under the applicable laws of any jurisdiction, has an analogous effect
to any of the events specified in clauses (a) through (g).

“Material Interest” means, with respect to any Development Party, any overriding
royalty interest, production payment, net profits interest or similar
non-possessory interest that is carved out of such Development Party’s mineral,
working or leasehold interests constituting Joint Development Interests in the
Development Assets, the Transfer of which interest would convey a material
portion of the value of the Development Party’s Joint Development Interest in
such Development Assets.

 

I-11



--------------------------------------------------------------------------------

“Membership Interest” means the equity ownership interest in a Joint Entity held
by an Entity Member.

“Monthly Statement” has the meaning set forth in Section 2.3(f).

“Newco Consideration” has the meaning set forth in the Transfer Agreement.

“Non-Acquiring Development Party” has the meaning set forth in Section 9.2(a).

“Non-Budgeted Operation” has the meaning set forth in Section 4.4(h).

“Non-Operating Assets” has the meaning set forth in the Transfer Agreement.

“Non-Releasing Party” has the meaning set forth in Section 9.3.

“Offered Interest” has the meaning set forth in Section 9.2(a).

“Offer Notice” has the meaning set forth in Section 9.2(a).

“Oil and Gas Assets” means all of the following, to the extent located within
the Appalachian Area:

 

  (a) oil, gas and/or mineral leases, subleases, fee interests, fee mineral
interests, mineral servitudes, royalties, overriding royalties, production
payments, net profits interests, carried interests, reversionary interests and
other interests in oil, gas and/or minerals in place (collectively, “Oil and Gas
Interests”), the leasehold estates created by Oil and Gas Interests, lands
covered by Oil and Gas Interests (“Lands”), and interests in any pooled acreage,
communitized acreage or units arising on account of Oil and Gas Interests or
Lands pooled, communitized or unitized into such units (“Units”);

 

  (b) oil and gas wells and injection wells located on Oil and Gas Interests,
Lands or Units (“Wells”), and all Hydrocarbons produced therefrom or allocated
thereto (Oil and Gas Interests, Lands, Units and Wells being collectively
referred to hereinafter as “Properties”);

 

  (c) equipment, machinery, fixtures, and other real, immovable, personal,
movable and mixed property primarily used or held for use in connection with
Properties, including saltwater disposal wells, water sourcing and disposal
facilities and systems, well equipment, casing, rods, tanks, boilers, buildings,
tubing, pumps, motors, fixtures, machinery, compression equipment, flow lines,
and separation facilities, structures, materials, and other items used or held
for use in the operation thereof and located upstream of the outlet flange of
the relevant custody transfer meter (or, in the case of Hydrocarbon liquids,
upstream of the outlet flange in the tanks);

 

I-12



--------------------------------------------------------------------------------

  (d) surface fee interests, surface leases, easements, rights-of-way, permits,
licenses, servitudes, and other surface rights;

 

  (e) water withdrawal and disposal and other permits, licenses, orders,
approvals, variances, waivers, franchises, rights and other authorizations
issued by any Governmental Authority;

 

  (f) Shallow Rights Gathering Assets;

 

  (g) contracts primarily relating to any of the other items identified in this
definition;

 

  (h) imbalances at wellheads;

 

  (i) files, records, maps, information, and data, whether written or
electronically stored, relating to any of the other items identified in this
definition, including: (i) land and title records (including abstracts of title,
title opinions, and title curative documents); (ii) contract files;
(iii) correspondence; (iv) operations, environmental, production, and accounting
records and (v) production, facility and well records and data (including logs
and cores);

 

  (j) geophysical and other seismic and related technical data and information;

 

  (k) liens and security interests securing payment for the sale or other
disposition of Hydrocarbons produced from or allocated to Properties; and

 

  (l) rights, claims and causes of action to the extent, and only to the extent,
that such rights, claims or causes of action are associated with other items
identified in this definition;

provided that “Oil and Gas Assets” shall not include any Deep Rights Gathering
Assets.

“Operating Assets” has the meaning set forth in the Transfer Agreement.

“Operating Committee” means the committee created pursuant to Section 4.1.

“Operating Expense Multiplier” means, in the case of any Calendar Year (for
purposes of this definition, the “relevant Calendar Year”), the amount obtained
by dividing: (a) the number of active wells included in Joint Development
Operations as of the end of the preceding Calendar Year, plus the number of
wells anticipated to be drilled as Joint Development Operations in the relevant
Calendar Year, minus the number of wells anticipated to be plugged and abandoned
pursuant to Joint Development Operations in the first half of the relevant
Calendar Year; by (b) the number of active wells included in Joint Development
Operations as of the end of the preceding Calendar Year.

“Operating Expenses” means costs and expenses reasonably necessary to continue
operating, maintaining and producing wells and related surface equipment
included in the Subject Oil and Gas Assets in a manner consistent with past
practices, industry standards and applicable Law.

 

I-13



--------------------------------------------------------------------------------

“Other Development Parties” has the meaning set forth in Section 8.2(a).

“Other Interest” means, with respect to any Development Party, any overriding
royalty interest, production payment, net profits interest or similar
non-possessory interest that is carved out of such Development Party’s mineral,
working or leasehold interests constituting Joint Development Interests in the
Development Assets, the Transfer of which interest would not convey a material
portion of the value of the Development Party’s Joint Development Interest in
such Development Assets.

“Outside AMI Rights” means the subsurface depths within the Appalachian Area
that are not within the AMI Area.

“Participating Interest” means each Development Party’s, the Company’s and each
other Joint Entity’s undivided share of the aggregate rights and obligations of
the Development Parties, the Company and each other Joint Entity in any
Development Operation (other than with respect to Sole Risk Development
Operations or Sole Risk Entity Operations) under the terms of this Agreement and
under the terms of each Applicable Operating Agreement and in any Area-Wide
Operation under the terms of this Agreement.

“Participating Party” means with respect to any Development Operation, a
Development Party or a Joint Entity (or, in connection with any Farmout Sole
Risk Entity Operation, an Entity Member or its affiliated Development Party)
that is participating in such Development Operation, and with respect to any
Development Operations Contract, a Development Party or a Joint Entity (or, in
connection with any Farmout Sole Risk Entity Operation, an Entity Member) that
is responsible, whether directly or indirectly, for any amounts payable under
such Development Operations Contract.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Party Operator” means the Company or any Joint Entity serving in the role of
operator under any Applicable Operating Agreement, or as a Contract Operator or
any Person mutually agreed to by the Development Parties pursuant to
Section 3.4(d).

“Percentage Interest” means, with respect to each Entity Member, the percentage
Membership Interest of such Entity Member in the applicable Joint Entity from
time to time.

“Permitted Expenses” means (a) the funding of costs of (i) Joint Development
Operations in which the Development Parties and/or Joint Entities participate,
(ii) Sole Risk Development Operations by one or more Development Parties, and
(iii) Sole Risk Entity Operations by or on behalf of any Entity Member or its
affiliated Development Parties, in each case as authorized by the applicable
Annual Work Program and Budget(s), the Applicable Operating Agreement or
otherwise by the terms of this Agreement; and (b) to fund any other costs
authorized to be charged to the applicable Development Party, Entity Member or
Joint Entity for whose account the withdrawn funds were held under the terms of
this Agreement.

 

I-14



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity or organization.

“Releasing Party” has the meaning set forth in Section 9.3.

“Required Asset Upgrade” shall have the meaning given to that term in the Joint
Entity Agreement for the Company.

“Secondee” means any employee of a Party seconded into the organization of Joint
Development Operator through a Secondment Agreement, which employee shall not be
considered an employee of a Development Party providing Technical Services under
this Agreement.

“Secondment Agreement” has the meaning given such term in the Joint Entity
Agreement of the Company.

“Selling Party” has the meaning set forth in Section 9.2(a).

“Shallow Rights” means those subsurface depths within the AMI Area that are
above the Deep Rights.

“Shallow Rights Gathering Assets” means any gathering or pipeline system or
related asset used to gather or transport gas produced in: (a) New York,
Pennsylvania or West Virginia from subsurface depths that are above the Deep
Rights; or (b) Kentucky, Ohio, Tennessee, or Virginia.

“Sole Risk Development Operation” means a Development Operation in which not all
Development Parties entitled to a Working Interest in the applicable Development
Operation participate. For the avoidance of doubt, a Development Operation in
which no Development Parties own direct Working Interests is not eligible to be
considered to be a Sole Risk Development Operation.

“Sole Risk Entity Operation” means a Development Operation (a) in which a Joint
Entity is entitled to participate for a Working Interest share, (b) which
requires approval of either the Entity Members of the Joint Entity or a
management board or similar governance body action on their behalf under the
terms of the applicable Joint Entity Agreement, (c) which is proposed for such
approval and which fails to receive such approval and (d) in which an Entity
Member or Entity Members elect to participate on a sole risk basis as permitted
under this Agreement and the applicable Entity Agreement, either by a Farmout
Sole Risk Entity Operation by or by causing the Joint Entity to participate in
such operation for the sole account and at the sole risk of such Entity Member
or Entity Members, as permitted pursuant to this Agreement.

 

I-15



--------------------------------------------------------------------------------

“Standards Asset Upgrade” shall have the meaning given to that term in the Joint
Entity Agreement for the Company.

“Subject Oil and Gas Assets” means all Development Assets, all Joint Entity
Assets and any former Joint Entity Assets that are farmed out pursuant to a
Farmout Sole Risk Entity Operation.

“Tag Assets” has the meaning set forth in Section 6.1(b).

“Tag Notice” has the meaning set forth in Section 6.1(b).

“Tag Offeree” has the meaning set forth in Section 6.1(b).

“Tag Offeror” has the meaning set forth in Section 6.1(b).

“Tag Purchased Assets” has the meaning set forth in Section 6.1(b).

“Tag Right” has the meaning set forth in Section 6.1(b).

“Tag Transferee” has the meaning set forth in Section 6.1(b).

“Tag-Along Transaction “ has the meaning set forth in Section 6.1(b).

“Tax Partnership” has the meaning set forth in Section 10.1.

“Technical Services” means, subject to any further description in services
agreements between the Company and each Development Party, (a) services
providing specific engineering, geoscience, land, or other exploration,
development and/or producing professional skills, such as those performed by
engineers, geologists, geophysicists, landmen, and technicians, required to
handle specific operating conditions and problems, and (b) human resources, tax,
information technology, legal, HSSE and other administrative services (including
those services performed outside of the Appalachian Area), in each case for the
benefit of Development Operations; provided, however, Technical Services shall
not include general corporate overhead activities, including senior management,
provisions of office space, utilities, insurance, computers and office
equipment, and similar items.

“Technical Services Costs” means (a) salaries, wages, mandatory government
payroll burdens, benefits and personal expenses of employees of the Development
Parties and their Affiliates providing Technical Services and (b) in the case of
human resources, information technology and HSSE, costs associated with
providing such services, but excluding general corporate overhead costs.

“Third Party Expense Funds” means, as of any given time, the balance of funds
deposited by the Joint Development Operator into the Joint Operations Account
with respect to the payment of any third party expenses after taking into
consideration all amounts deposited by the Joint Development Operator into the
Joint Operations Account with respect to such expenses and all payments made
from the Joint Operations Account with respect to such expenses.

 

I-16



--------------------------------------------------------------------------------

“Third Party Operating Agreements” means those operating agreements, other than
the Joint Development Operating Agreement, to which Persons other than the
Development Parties, the Joint Entities and Joint Development Operator are
parties and which burden the Subject Oil and Gas Assets within the Appalachian
Area.

“Total Amount in Default” means, as of any time, the following amounts: (a) the
aggregate amounts that the Defaulting Party and any applicable Affiliate of a
Defaulting Party have failed to pay under the terms of this Agreement and the
Associated Agreements as of such time; and (b) any interest at the Default
Interest Rate accrued on the amount under (a) from the date such amount is due
by the Defaulting Party until paid in full by the Defaulting Party or any
Affiliate of the Defaulting Party.

“Transfer” means any sale, assignment, or other disposition by a Development
Party or an Entity Member of all or any part of its Joint Development Interest
or any other interest in the Development Assets excluding (a) any disposition
resulting from a direct or indirect Change in Equity Ownership of a Party, or a
change in Equity Ownership created by a change in Equity Ownership of the
ultimate parent company of such Party, (b) any disposition resulting from a
Credit Facility Foreclosure, (c) any Encumbrance, and (d) any Farmout Sole Risk
Entity Operation.

“Transfer Agreement” means that certain Membership Interest Transfer Agreement
by and between EXCO Parent and BG Parent, dated as of May 9, 2010.

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Internal Revenue Code of 1986, as amended. All references herein to sections of
the Treasury Regulations shall include any corresponding provision or provisions
of succeeding, similar, substitute, proposed or final Treasury Regulations.

“Undeveloped Lease” means any oil and gas lease, oil, gas and mineral lease or
sublease, royalty, overriding royalty, production payment, net profits interest,
mineral fee interest, carried interest, mineral servitude or other right to oil
and gas in place (in each case) with respect to which no oil and gas development
activities have taken place.

“Wellbore Operation” means, as such terms are defined or used in the Applicable
Operating Agreement, the sidetracking, deepening, plugging back or recompleting
of a wellbore.

“Wholly-Owned Affiliate” means, with respect to any Person, an Affiliate of such
Person that is wholly owned, directly or indirectly, by the ultimate parent of
such Person.

“Working Interest” means with respect to any Development Party or any Joint
Entity and any Development Operation in which such Development Party or Joint
Entity is participating, such Development Party’s or Joint Entity’s working
interest (to the 8/8ths) in such Development Operation.

 

I-17